--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

          THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of
March 31, 2008, by and among MobiVentures, Inc. a Nevada corporation, with
headquarters located at Sunnyside, Brinkworth, Chippenham, Wiltshire, SN15 5BY,
England (the “Company”), and the Buyers listed on Schedule I attached hereto
(individually, a “Buyer” or collectively “Buyers”).

WITNESSETH:

          WHEREAS, the Company and the Buyer(s) are executing and delivering
this Agreement in reliance upon an exemption from securities registration
pursuant to Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) as
promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended (the “1933 Act”);

          WHEREAS, the parties desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to the Buyer(s),
as provided herein, and the Buyer(s) shall purchase Two Million Dollars
($2,000,000) of secured convertible redeemable debentures (the “Debentures”),
all of which shall be funded on the date hereof (the “Closing”), for a total
purchase price of Two Million Dollars ($2,000,000), (the “Purchase Price”) in
the respective amounts set forth opposite each Buyer(s) name on Schedule I (the
“Subscription Amount”); and

          WHEREAS, the aggregate proceeds of the sale of the Debentures
contemplated hereby shall be held in escrow pursuant to the terms of an escrow
agreement substantially in the form of the Escrow Agreement attached hereto as
Exhibit A (the “Escrow Agreement”); and

          WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”) pursuant to which the Company has agreed to
provide certain registration rights under the 1933 Act and the rules and
regulations promulgated there under, and applicable state securities laws; and

          WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering Irrevocable Transfer
Agent Instructions substantially in the form attached hereto as Exhibit C (the
“Irrevocable Transfer Agent Instructions”).

          WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Security Agreement
substantially in the form attached hereto as Exhibit D, which shall be deemed to
also include: (i) the Composite Guarantee and Debenture to be entered into by
MobiVentures, Inc and MobiVentures Limited in favor of Buyer(s) to secure their
obligations under the guarantee provisions of that document by way of fixed and
floating charge over all the assets and undertaking of each company and (ii) the
Share Charges to be entered into by the shareholders of Pure Promoter Ltd and
Move2Mobile Ltd (collectively, the “Security Agreement”) pursuant to which the
Company has agreed to provide the Buyer a security interest in Pledged
Collateral (as this term is defined in the Security Agreement dated the date
hereof) to secure Company’s obligations under this Agreement, the

--------------------------------------------------------------------------------

Debenture, the Registration Rights Agreement the Security Agreement, the
Irrevocable Transfer Agent Instructions, the Pledge Agreement and the Escrow
Agreement (collectively, the “Transaction Documents”) or any other obligations
of the Company to the Buyer;

          WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Pledge Agreement
substantially in the form attached hereto as Exhibit E (the “Pledge Agreement”).

          NOW, THEREFORE, in consideration of the mutual covenants and other
agreements contained in this Agreement the Company and the Buyer(s) hereby agree
as follows:

                    1. PURCHASE AND SALE OF DEBENTURES.

                    (a)      Purchase of Debentures. Subject to the satisfaction
(or waiver) of the terms and conditions of this Agreement, each Buyer agrees,
severally and not jointly, to purchase at the Closing (as defined herein below)
and the Company agrees to sell and issue to the Buyer, severally and not
jointly, at such Closing, Debentures in an aggregate amount of Two Million
Dollars ($2,000,000.00) (the “Purchase Price”) in amounts corresponding with the
Subscription Amount set forth opposite each Buyer’s name on Schedule I hereto.
The Debentures purchased by Buyer shall have a maturity date of two (2) years
from the Closing. Upon execution hereof by a Buyer, the Buyer shall wire
transfer the Subscription Amount set forth opposite his name on Schedule I in
same-day funds or a check payable to: “James G. Dodrill II, P.A. as Escrow Agent
for Trafalgar – National Automation”, which Subscription Amount shall be held in
escrow pursuant to the terms of the Escrow Agreement (as hereinafter defined)
and disbursed in accordance therewith.

                    (b)      Closing Date. The Closing of the purchase and sale
of the Debentures shall take place at 10:00 a.m. Eastern Standard Time on the
date of this Agreement (the “Closing Date”), with disbursement to the Company
subject to satisfaction of the conditions to the Closing set forth in Sections 6
and 7 below, (or such later date as is mutually agreed to by the Company and the
Buyer(s)). The Closing shall occur on the Closing Date at the offices of James
G. Dodrill II, P.A., 5800 Hamilton Way, Boca Raton, FL 33496 (or such other
place as is mutually agreed to by the Company and the Buyer(s)).

                    (c)      Escrow Arrangements; Form of Payment. Upon
execution hereof by Buyer(s) and pending the Closing and disbursement, the
Purchase Price for the Debentures shall be deposited in an escrow account with
James G. Dodrill II, P.A., as escrow agent (the “Escrow Agent”), pursuant to the
terms of an escrow agreement between the Company, the Buyer(s) and the Escrow
Agent in the form attached hereto as Exhibit A (the “Escrow Agreement”). Subject
to the satisfaction of the terms and conditions of this Agreement, on the
Closing Date, (i) the Escrow Agent shall deliver to the Company in accordance
with the terms of the Escrow Agreement that portion of the Escrow Funds (as that
term is defined in the Escrow Agreement) equal to the gross amount of the
Debentures being purchased by such Buyer(s) as set forth on Schedule I (minus
the fees and expenses as set forth herein which shall be paid directly from the
Escrow Funds at the Closing) by wire transfer of immediately available funds and
(ii) the Company shall deliver to each Buyer, Debentures which such Buyer(s) is
purchasing in amounts indicated opposite such Buyer’s name on Schedule I, duly
executed on behalf of the Company.

2

--------------------------------------------------------------------------------

                     (d)      The Debentures shall contain provisions that
provide that in the event the Euro strengthens against the U.S. Dollar during
the life of the Debenture, the Buyer(s) shall be afforded an adjustment to
compensate for any such movement in either conversions or redemptions.

                    2. BUYER’S REPRESENTATIONS AND WARRANTIES.

          Each Buyer represents and warrants, severally and not jointly, that:

                    (a) Investment Purpose. Each Buyer is acquiring the
Debentures for its own account for investment only and not with a view towards,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered or exempted under the 1933 Act.

                    (b) Accredited Investor Status. Each Buyer is an “Accredited
Investor” as that term is defined in Rule 501(a)(3) of Regulation D.

                    (c) Reliance on Exemptions. Each Buyer understands that the
Debentures are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire such securities.

                    (d) Information. Each Buyer and its advisors (and his or,
its counsel), if any, have been furnished with all materials relating to the
business, finances and operations of the Company and information he deemed
material to making an informed investment decision regarding his purchase of the
Debentures, which have been requested by such Buyer. Each Buyer and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company and its management. Neither such inquiries nor any other due diligence
investigations conducted by such Buyer or its advisors, if any, or its
representatives shall modify, amend or affect such Buyer’s right to rely on the
Company’s representations and warranties contained in Section 3 below. Each
Buyer understands that its investment in the Debentures involves a high degree
of risk. Each Buyer is in a position regarding the Company, which, based upon
employment, family relationship or economic bargaining power, enabled and
enables such Buyer to obtain information from the Company in order to evaluate
the merits and risks of this investment. Each Buyer has sought such accounting,
legal and tax advice, as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Debentures.

                    (e) No Governmental Review. Each Buyer understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the
Debentures, or the fairness or suitability of the investment in the Debentures,
nor have such authorities passed upon or endorsed the merits of the offering of
the Debentures.

3

--------------------------------------------------------------------------------

                    (f) Transfer or Resale. Each Buyer understands that: (i) the
Debentures have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, or (B) such Buyer
shall have delivered to the Company an opinion of counsel, in a generally
acceptable form, to the effect that such securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration requirements; (ii) any sale of such securities made in
reliance on Rule 144 under the 1933 Act (or a successor rule thereto) (“Rule
144”) may be made only in accordance with the terms of Rule 144 and further, if
Rule 144 is not applicable, any resale of such securities under circumstances in
which the seller (or the person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register such securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.

                    (g) Legends. Each Buyer understands that the certificates or
other instruments representing the Debentures and all certificates or other
instruments representing the shares of the Company’s common stock into which the
Debentures are converted shall bear a restrictive legend in substantially the
following form (and a stop transfer order may be placed against transfer of such
certificates):

> > THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
> > LAWS. THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND
> > NOT WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD,
> > TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
> > STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
> > OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, GENERALLY
> > ACCEPTABLE TO COMPANY’S COUNSEL, THAT REGISTRATION IS NOT REQUIRED UNDER
> > SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

The legend set forth above shall be removed and the Company within three (3)
business days shall issue a certificate without such legend to the holder of the
security upon which it is stamped, if, unless otherwise required by state
securities laws, (i) in connection with a sale transaction, provided the
securities are registered under the 1933 Act or (ii) in connection with a sale
transaction, after such holder provides the Company with an opinion of counsel,
which opinion shall be in form, substance and scope reasonably acceptable to
counsel for the Company, to the effect that a public sale, assignment or
transfer of the securities may be made without registration under the 1933 Act.

4

--------------------------------------------------------------------------------

                    (h) Authorization, Enforcement. This Agreement has been duly
and validly authorized, executed and delivered on behalf of such Buyer and is a
valid and binding agreement of such Buyer enforceable in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

                    (i) Receipt of Documents. Each Buyer and his or its counsel
has received and read in their entirety: (i) this Agreement and each
representation, warranty and covenant set forth herein, and the Transaction
Documents; (ii) all due diligence and other information necessary to verify the
accuracy and completeness of such representations, warranties and covenants; and
(iii) answers to all questions each Buyer submitted to the Company regarding an
investment in the Company; and each Buyer has relied on the information
contained therein and has not been furnished any other documents, literature,
memorandum or prospectus.

                    (j) Due Formation of Corporate and Other Buyers. If the
Buyer(s) is a corporation, trust, partnership or other entity that is not an
individual person, it has been formed and validly exists and has not been
organized for the specific purpose of purchasing the Debentures and is not
prohibited from doing so.

                    (k) No Legal Advice From the Company. Each Buyer
acknowledges, that it had the opportunity to review this Agreement and the
transactions contemplated by this Agreement with his or its own legal counsel
and investment and tax advisors. Each Buyer is relying solely on such counsel
and advisors and not on any statements or representations of the Company or any
of its representatives or agents for legal, tax or investment advice with
respect to this investment, the transactions contemplated by this Agreement or
the securities laws of any jurisdiction.

                    3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

          Except as otherwise provided in the Company Disclosure Schedule
delivered herewith, the Company represents and warrants as of the date hereof
and as of the Closing Date to each of the Buyers that:

                    (a) Organization and Qualification. The Company and its
subsidiaries are corporations duly organized and validly existing in good
standing under the laws of the jurisdiction in which they are incorporated, and
have the requisite corporate power to own their properties and to carry on their
business as now being conducted. Each of the Company and its subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
Company and its subsidiaries taken as a whole.

                    (b) Authorization, Enforcement, Compliance with Other
Instruments. (i) The Company has the requisite corporate power and authority to
enter into and perform this Agreement, the Transaction Documents, and any
related agreements, and to issue the Debentures in accordance with the terms
hereof and thereof, (ii) the execution and delivery of this

5

--------------------------------------------------------------------------------

Agreement, the Transaction Documents and any related agreements by the Company
and the consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Debentures, have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders, (iii) this Agreement, the Transaction Documents and any related
agreements have been duly executed and delivered by the Company, (iv) this
Agreement, the Transaction Documents and any related agreements constitute the
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies. The
Company knows of no reason why the Company cannot perform any of the Company’s
obligations under this Agreement or the Transaction Documents.

                    (c) Capitalization. The authorized capital stock of the
Company consists of 300,000,000 shares of Common Stock, par value $0.001 per
share and 5,000,000 shares of Preferred Stock. As of the date hereof, the
Company has 72,503,063 shares of Common Stock and no shares of Preferred Stock
issued and outstanding. All of such outstanding shares have been validly issued
and are fully paid and nonassessable. No shares of Common Stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company. As of the date of this Agreement, other
than as disclosed in the Company’s filings with the Securities and Exchange
Commission or as provided in the attached schedule 3(c), (i) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, (ii) there
are no outstanding debt securities other than existing credit lines and (iii)
there are no agreements or arrangements under which the Company or any of its
subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act and (iv) there are no outstanding registration statements and there
are no outstanding comment letters from the SEC or any other regulatory agency.
There are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Debentures as described
in this Agreement. The Company has furnished to the Buyer true and correct
copies of the Company’s Articles of Incorporation, as amended and as in effect
on the date hereof (the “Articles of Incorporation”), and the Company’s By-laws,
as in effect on the date hereof (the “By-laws”), and the terms of all securities
convertible into or exercisable for Common Stock and the material rights of the
holders thereof in respect thereto other than stock options issued to employees
and consultants.

                    (d) Issuance of Securities. The Debentures are duly
authorized and, upon issuance in accordance with the terms hereof, shall be duly
issued, fully paid and nonassessable, are free from all taxes, liens and charges
with respect to the issue thereof.

6

--------------------------------------------------------------------------------

                    (e) No Conflicts. The execution, delivery and performance of
this Agreement, the Transaction Documents and any related agreements by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby will not (i) result in a violation of the Articles of
Incorporation or the By-laws or (ii), to the best knowledge of the Company,
conflict with or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or result in a violation of any law, rule, regulation, order, judgment or
decree (including United States federal and state securities laws and
regulations and the rules and regulations of The OTC Bulletin Board on which the
Common Shares are quoted) applicable to the Company or any of its subsidiaries
or by which any property or asset of the Company or any of its subsidiaries is
bound or affected. To the best knowledge of the Company, neither the Company nor
its subsidiaries is in violation of any term of or in default under its Articles
of Incorporation or By-laws or their organizational charter or by-laws,
respectively, or, any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its subsidiaries. The business of the
Company and its subsidiaries is not being conducted, and shall not be conducted
in violation of any material law, ordinance, or regulation of any governmental
entity. Except as specifically contemplated by this Agreement and as required
under the 1933 Act and any applicable state securities laws, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement in accordance with the terms hereof. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof, except for any required post-Closing notice filings under
applicable United States federal or state securities laws, if any.

                    (f)      SEC Documents: Financial Statements. Since October
1, 2006, the Company has filed, or furnished, as applicable, all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under the Exchange Act (the foregoing materials, including the exhibits
and schedules thereto, and such financial statements and documents incorporated
by reference therein, being hereinafter referred to as the “SEC Documents”). The
Company has delivered to the Buyers or their representatives, or made available
through the SEC’s website at http://www.sec.gov, true and complete copies of the
SEC Documents. As of their respective dates, the financial statements of the
Company included in the SEC Documents (the “Financial Statements”) complied as
to form in all material respects with the published rules and regulations of the
SEC with respect thereto as in effect at the time of filing. Such financial
statements have been prepared in accordance with U.S. generally accepted
accounting principles, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such Financial Statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and, fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments).

7

--------------------------------------------------------------------------------

                    (g)      No Material Misstatement or Omission. None of the
Company’s SEC Documents at the time of filing, none of the materials provided to
the Buyer(s) by the Company and none of the representation and warranties made
in this Agreement or any of the other Transaction Documents include any untrue
statements of material fact, nor do the Company’s SEC Documents at the time of
filing and none of the representations and warranties made in this Agreement or
any of the other Transaction Documents omit to state any material fact required
to be stated therein necessary to make the statements made, in light of the
circumstances under which they were made, not misleading.

                    (h)      Absence of Litigation. There is no action, suit,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending against or
affecting the Company, the Common Stock or any of the Company’s subsidiaries,
wherein an unfavorable decision, ruling or finding would (i) have a material
adverse effect on the transactions contemplated hereby or (ii) adversely affect
the validity or enforceability of, or the authority or ability of the Company to
perform its obligations under, this Agreement or any of the Transaction
Documents have a material adverse effect on the business, operations,
properties, financial condition or results of operations of the Company and its
subsidiaries taken as a whole.

                    (i)      Acknowledgment Regarding Buyer’s Purchase of the
Debentures. The Company acknowledges and agrees that the Buyer(s) is acting
solely in the capacity of an arm’s length purchaser with respect to this
Agreement and the transactions contemplated hereby. The Company further
acknowledges that the Buyer(s) is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to this Agreement and
the transactions contemplated hereby and any advice given by the Buyer(s) or any
of their respective representatives or agents in connection with this Agreement
and the transactions contemplated hereby is merely incidental to such Buyer’s
purchase of the Debentures. The Company further represents to the Buyer that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives.

                    (j)      No General Solicitation. Neither the Company, nor
any of its affiliates, nor any person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the 1933 Act) in connection with the offer or sale of the
Debentures.

                    (k)      No Integrated Offering. Neither the Company, nor
any of its affiliates, nor any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of the Debentures under the 1933 Act or cause this offering of the
Debentures to be integrated with prior offerings by the Company for purposes of
the 1933 Act.

                    (l)      Employee Relations. Neither the Company nor any of
its subsidiaries is involved in any labor dispute nor, to the knowledge of the
Company or any of its subsidiaries, is any such dispute threatened. None of the
Company’s or its subsidiaries’ employees is a member of a union and the Company
and its subsidiaries believe that their relations with their employees are good.

8

--------------------------------------------------------------------------------

                    (m)      Intellectual Property Rights. The Company and its
subsidiaries own or possess adequate rights or licenses to use all trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.

                    (n)      Environmental Laws. The Company and its
subsidiaries are (i) in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval.

                    (o)      Title. Any real property and facilities held under
lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its subsidiaries.

                    (p)      Insurance. The Company and each of its current and
future acquired subsidiaries are or will be upon acquisition by the Company
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Company and its
subsidiaries are engaged. Neither the Company nor any such subsidiary has been
refused any insurance coverage sought or applied for and neither the Company nor
any such subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its subsidiaries, taken as a whole.

                    (q)      Regulatory Permits. The Company and its
subsidiaries possess all material certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct their respective businesses, and neither the Company nor
any such subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.

9

--------------------------------------------------------------------------------

                    (r)      Internal Accounting Controls. The Company and each
of its subsidiaries maintain a system of internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, and (iii) the recorded amounts for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

                    (s)      No Material Adverse Breaches, etc. Neither the
Company nor any of its subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation
which in the judgment of the Company’s officers has or is expected in the future
to have a material adverse effect on the business, properties, operations,
financial condition, results of operations or prospects of the Company or its
subsidiaries. Neither the Company nor any of its subsidiaries is in breach of
any contract or agreement which breach, in the judgment of the Company’s
officers, has or is expected to have a material adverse effect on the business,
properties, operations, financial condition, results of operations or prospects
of the Company or its subsidiaries.

                    (t)      Tax Status. The Company and each of its
subsidiaries has made and filed all federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject and (unless and only to the extent that the Company and each of its
subsidiaries has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

                    (u)      Certain Transactions. Except for arm’s length
transactions pursuant to which the Company makes payments in the ordinary course
of business upon terms no less favorable than the Company could obtain from
third parties and other than the grant of stock options disclosed to the Buyer,
none of the officers, directors, or employees of the Company is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.

                    (v)      Fees and Rights of First Refusal. The Company is
not obligated to offer the securities offered hereunder on a right of first
refusal basis or otherwise to any third parties including, but not limited to,
current or former shareholders of the Company, underwriters, brokers, agents or
other third parties.

10

--------------------------------------------------------------------------------

                    4. COVENANTS.

                    (a)      Best Efforts. Each party shall use its best efforts
timely to satisfy each of the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

                    (b)      Form D. The Company agrees to file a Form D with
respect to the Debentures as required under Regulation D and to provide a copy
thereof to each Buyer promptly after such filing. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Debentures, or obtain an exemption for the
Debentures for sale to the Buyers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States, and shall provide evidence of any such action so taken to the Buyers on
or prior to the Closing Date.

                    (c)      Reporting Status. Until the date on which none of
the Debentures are outstanding (the “Registration Period”), the Company shall
file in a timely manner all reports required to be filed with the SEC pursuant
to the 1934 Act and the regulations of the SEC thereunder, and the Company shall
not terminate its status as an issuer required to file reports under the 1934
Act even if the 1934 Act or the rules and regulations thereunder would otherwise
permit such termination.

                    (d)      Use of Proceeds. The Company will use the proceeds
from the sale of the Debentures for the purposes of acquiring Pure Promoter Ltd.

                    (e)      Reservation of Shares. The Company shall take all
action reasonably necessary to at all times have authorized, and reserved for
the purpose of issuance, such number of shares of Common Stock as shall be
necessary to effect the issuance of the shares upon conversion of the
Debentures. If at any time the Company does not have available such shares of
Common Stock as shall from time to time be sufficient to effect the issuance of
all shares upon conversion of the Debentures, the Company shall file a
preliminary proxy statement with the Securities and Exchange Commission within
ten (10) business day and shall call and hold a special meeting of the
shareholders as soon as practicable after such occurrence, for the sole purpose
of increasing the number of shares authorized. The Company’s management shall
recommend to the shareholders to vote in favor of increasing the number of
shares of Common Stock authorized. Management shall also vote all of its shares
in favor of increasing the number of authorized shares of Common Stock.

                    (f)      Fees and Expenses.

                    (i)      Each of the Company and the Buyer(s) shall pay all
costs and expenses incurred by such party in connection with the negotiation,
investigation, preparation, execution and delivery of this Agreement the
Transaction Documents and any other documents relating to this transaction.

                    (ii)      The Company has agreed to pay a structuring fee to
Buyer of Seventeen Thousand Five Hundred Dollars ($17,500), of which Twelve
Thousand Five Hundred Dollars ($12,500) remains outstanding and shall be paid
directly from the proceeds of the Closing.

11

--------------------------------------------------------------------------------

                    (iii)      The Company has agreed to pay a Due Diligence Fee
to Buyer of Ten Thousand Dollars ($10,000), one-half of which has been paid
prior to this date and one-half of which shall be paid directly from the
proceeds of the Closing.

                    (iv)      In lieu of issuing warrants to the Buyer, the
Company shall pay to the Buyer a fee equal to two percent (2%) of the principal
amount of the Debenture which shall be paid directly from the proceeds of the
Closing.

                    (v)      The Company shall pay to the Buyer a Commitment Fee
equal to six percent (6%) of the principal amount of the Debenture which shall
be paid directly from the proceeds of the Closing.

                    (vi)      The Company shall pay to the Buyer a Loan
Commitment Fee equal to two percent (2%) of the principal amount of the
Debenture which shall be paid directly from the proceeds of the Closing.

                    (g)      Corporate Existence. So long as any of the
Debentures remain outstanding, the Company shall not directly or indirectly
consummate any merger, reorganization, restructuring, reverse stock split
consolidation, sale of all or substantially all of the Company’s assets or any
similar transaction or related transactions (each such transaction, an
“Organizational Change”) unless, prior to the consummation an Organizational
Change, the Company obtains the written consent of each Buyer. In any such case,
the Company will make appropriate provision with respect to such holders’ rights
and interests to insure that the provisions of this Section 4(g) will thereafter
be applicable to the Debentures.

                    (h)      Transactions With Affiliates. So long as any
Debentures are outstanding, the Company shall not, and shall cause each of its
subsidiaries not to, enter into, amend, modify or supplement, or permit any
subsidiary to enter into, amend, modify or supplement any agreement,
transaction, commitment, or arrangement with any of its or any subsidiary’s
officers, directors, persons who were officers or directors at any time during
the previous two (2) years, stockholders who beneficially own five percent (5%)
or more of the Common Stock, or Affiliates (as defined below) or with any
individual related by blood, marriage, or adoption to any such individual or
with any entity in which any such entity or individual owns a five percent (5%)
or more beneficial interest (each a “Related Party”), except for (a) customary
employment arrangements and benefit programs on reasonable terms, (b) any
investment in an Affiliate of the Company, (c) any agreement, transaction,
commitment, or arrangement on an arms-length basis on terms no less favorable
than terms which would have been obtainable from a person other than such
Related Party, (d) any agreement transaction, commitment, or arrangement which
is approved by a majority of the disinterested directors of the Company, for
purposes hereof, any director who is also an officer of the Company or any
subsidiary of the Company shall not be a disinterested director with respect to
any such agreement, transaction, commitment, or arrangement. “Affiliate” for
purposes hereof means, with respect to any person or entity, another person or
entity that, directly or indirectly, (i) has a ten percent (10%) or more equity
interest in that person or entity, (ii) has ten percent (10%) or more common
ownership with that person or entity, (iii) controls that person or entity, or
(iv) shares common control with that person or entity. “Control” or “controls”
for purposes

12

--------------------------------------------------------------------------------

hereof means that a person or entity has the power, direct or indirect, to
conduct or govern the policies of another person or entity.

                    (i)      Transfer Agent. The Company covenants and agrees
that, in the event that the Company’s agency relationship with the transfer
agent should be terminated for any reason prior to a date which is two (2) years
after the Closing Date, the Company shall immediately appoint a new transfer.

                    (j)      Restriction on Issuance of the Capital Stock. So
long as any Debentures are outstanding, the Company shall not, without the prior
written consent of the Buyer(s), (i) issue or sell shares of Common Stock or
Preferred Stock without consideration or for a consideration per share less than
the bid price of the Common Stock determined immediately prior to its issuance,
(ii) issue any preferred stock, warrant, option, right, contract, call, or other
security instrument granting the holder thereof, the right to acquire Common
Stock without consideration or for a consideration less than such Common Stock’s
bid price value determined immediately prior to it’s issuance, (iii) enter into
any security instrument granting the holder a security interest in any and all
assets of the Company or any subsidiary of the Company (whether now owned or
acquired in the future while the Debentures are outstanding), or (iv) permit any
subsidiary of the Company (whether now owned or acquired in the future while the
Debentures are outstanding) to enter into any security instrument granting the
holder a security interest in any and all assets of such subsidiary (v) file any
registration statement on Form S-8

                    (k)      Restriction on “Short” Position. Neither the Buyer
nor any of its affiliates have an open short position in the Common Stock of the
Company, and the Buyer agrees that it shall not, and that it will cause its
affiliates not to, engage in any short sales with respect to the Common Stock as
long as any Debentures shall remain outstanding.

                    (l)      Restriction on Incurring Additional Debt. Neither
the Company nor any subsidiary of the Company (whether now owned or acquired in
the future while the Debentures are outstanding) shall incur any additional debt
without the prior written approval of the Buyer.

                    5. TRANSFER AGENT INSTRUCTIONS.

The Company shall enter into irrevocable transfer agent instructions in
substantially the form attached hereto as Exhibit C (the “Irrevocable Transfer
Agent Instructions”) and shall pay the law offices of James G. Dodrill II, P.A.
a cash fee of One Hundred Dollars ($100) for every occasion they act pursuant to
the Irrevocable Transfer Agent Instructions.

                    6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

          Although the Closing shall be deemed to occur on the date hereof, the
obligation of the Company hereunder to issue and sell the Debentures to the
Buyer(s) is subject to the satisfaction, at or before thedate on which the
Company acquires Pure Promoter Ltd, of each of the following conditions,
provided that these conditions are for the Company’s sole benefit and may be
waived by the Buyer at any time in its sole discretion:

13

--------------------------------------------------------------------------------

                    (a) Each Buyer shall have executed this Agreement, and the
Transaction Documents and delivered the same to the Company.

                    (b) The Buyer(s) shall have delivered to the Escrow Agent
the Purchase Price for Debentures in respective amounts as set forth next to
each Buyer as outlined on Schedule I attached hereto and the Escrow Agent shall
have delivered the net proceeds to the Company by wire transfer of immediately
available U.S. funds pursuant to the wire instructions provided by the Company.

                    (c) The representations and warranties of the Buyer(s) shall
be true and correct in all material respects as of the date when made and as of
each Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the Buyer(s) shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyer(s) at or prior to such Closing Date.

                    (d) The Company shall have filed a form UCC-1 with regard to
the Pledged Property and Pledged Collateral as detailed in the Security
Agreement dated the date hereof and provided proof of such filing to the
Buyer(s).

                    (e) The Company shall have executed such other documents as
are reasonably required by the Buyer(s), which shall specifically include the
Composite Guarantee and Debenture to be entered into by MobiVentures, Inc and
MobiVentures Limited in favor of Buyer(s) to secure their obligations under the
guarantee provisions of that document by way of fixed and floating charge over
all the assets and undertaking of each company and (ii) the Share Charges to be
entered into by the shareholders of Pure Promoter Ltd and Move2Mobile Ltd.

                    7. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

          The obligation of the Buyer(s) hereunder to direct Escrow Agent to
disburse to the Company the net proceeds of the purchase price of the Debentures
is subject to the satisfaction, of each of the following conditions:

                    (a) The Company shall have executed this Agreement the
Transaction Documents and any other documents relating to this transaction and
delivered the same to the Buyer(s).

                    (b) The trading in the Common Shares on the over-the-counter
bulletin board shall not have been suspended for any reason.

                    (c) The representations and warranties of the Company shall
be true and correct in all material respects (except to the extent that any of
such representations and warranties is already qualified as to materiality in
Section 3 above, in which case, such representations and warranties shall be
true and correct without further qualification) as of the date when made and as
of the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the

14

--------------------------------------------------------------------------------

Company at or prior to the Closing Date. If requested by the Buyer, the Buyer
shall have received a certificate, executed by the President of the Company,
dated as of the Closing Date, to the foregoing effect and as to such other
matters as may be reasonably requested by the Buyer including, without
limitation an update as of the Closing Date regarding the representation
contained in Section 3(c) above.

                    (d) The Company shall have executed and delivered to the
Buyer(s) the Debentures in the respective amounts set forth opposite each
Buyer(s) name on Schedule I attached hereto.

                    (e) The Buyer(s) shall have received an opinion of counsel
from counsel to the Company in a form satisfactory to the Buyer(s).

                    (f) The Company shall have provided to the Buyer(s) a
certificate of good standing from the secretary of state from the state in which
the company is incorporated.

                    (g) As of the Closing Date, the Company shall have reserved
out of its authorized and unissued Common Stock, solely for the purpose of
issuing shares of Common Stock upon conversion of the Debenture, shares of
Common Stock to effect the issuance of the shares of Common Stock upon
conversion of the Debenture in accordance with the Fixed Conversion Price.

                    (h) The Irrevocable Transfer Agent Instructions, in form and
substance satisfactory to Buyer(s), shall have been delivered to and
acknowledged in writing by the Company’s transfer agent.

                    (i) The Irrevocable Transfer Agent Instructions, in form and
substance satisfactory to Buyer(s), shall have been delivered to and
acknowledged in writing by the Company’s transfer agent.

                    (j) The representations and warranties of the Company in
this Agreement, the Debentures and the Transaction Documents shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Closing Dates as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Dates. If requested
by the Buyer, the Buyer shall have received a certificate, executed by the
President of the Company, dated as of the Closing Dates, to the foregoing effect
and as to such other matters as may be reasonably requested by the Buyer
including, without limitation an update as of the Closing Dates regarding the
representation contained in Section 3(c) above.

                    (k) The Company shall provide to the Buyer an
acknowledgement, to the satisfaction of the Buyer, from the Company’s
independent certified public accountants as to its ability to provide all
consents required in order to file a registration statement in connection with
this transaction.

15

--------------------------------------------------------------------------------

                    (l) The Company shall file a form UCC-1 or such other forms
as may be required to perfect the Buyer’s interest in the Pledged Collateral as
detailed in the Security Agreement dated the date hereof, providing the Buyer
with a senior lien on all of the Company’s assets and intellectual property and
provided proof of such filing to the Buyer(s).

                    (m)The satisfactorily completion by the Buyer of all due
diligence.

                    (n) The closing of the acquisition by the Company of Pure
Promoter Ltd.

                    8. INDEMNIFICATION.

                    (a) In consideration of the Buyer’s execution and delivery
of this Agreement and acquiring the Debentures hereunder, and in addition to all
of the Company’s other obligations under this Agreement, the Company shall
defend, protect, indemnify and hold harmless the Buyer(s) and each other holder
of the Debentures, and all of their officers, directors, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Buyer
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Buyer Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Buyer Indemnitees or any of them as a result of,
or arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement, the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement, or the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, or (c) any cause of action, suit or claim brought or made against
such Buyer Indemnitee by a third party and arising out of or resulting from a
material misrepresentations by the Company under this Agreement or due to a
material breach by the Company of its obligations under this Agreement and the
execution, delivery, performance or enforcement of this Agreement or any other
instrument, document or agreement executed pursuant hereto by any of the
Indemnities, any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Debentures or
the status of the Buyer or holder of the Debentures, as a Buyer of Debentures in
the Company. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.

                    (b) In consideration of the Company’s execution and delivery
of this Agreement, and in addition to all of the Buyer’s other obligations under
this Agreement, the Buyer shall defend, protect, indemnify and hold harmless the
Company and all of its officers, directors, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Company Indemnitees”) from
and against any and all Indemnified Liabilities incurred by the Indemnitees or
any of them as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Buyer(s) in this Agreement, the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby executed by the

16

--------------------------------------------------------------------------------

Buyer, (b) any breach of any covenant, agreement or obligation of the Buyer(s)
contained in this Agreement, the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby executed by the Buyer, or
(c) any cause of action, suit or claim brought or made against such Company
Indemnitee based on material misrepresentations or due to a material breach and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement, the Transaction Documents or any other
certificate instrument, document or agreement executed pursuant hereto by any of
the Company Indemnities. To the extent that the foregoing undertaking by each
Buyer may be unenforceable for any reason, each Buyer shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities, which is permissible under applicable law.

                    9. GOVERNING LAW: MISCELLANEOUS.

                    (a) Governing Law. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Florida without regard
to the principles of conflict of laws. The parties further agree that any action
between them shall be heard in Broward County, Florida and expressly consent to
the jurisdiction and venue of the State Court sitting in Broward County, Florida
and the United States District Court for the Southern District of Florida for
the adjudication of any civil action asserted pursuant to this Paragraph.

                    (b) Counterparts. This Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.

                    (c) Headings. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

                    (d) Severability. If any provision of this Agreement shall
be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

                    (e) Entire Agreement, Amendments. This Agreement supersedes
all other prior oral or written agreements between the Buyer(s), the Company,
their affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.

                    (f) Notices. Any notices, consents, waivers, or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered (i) upon
receipt, when delivered personally; (ii) upon confirmation of receipt, when sent
by facsimile; (iii) three (3) days after being sent by U.S. certified mail,
return receipt requested, or (iv) one (1) day after deposit with a nationally

17

--------------------------------------------------------------------------------

recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

If to the Company, to: MobiVentures, Inc.   Sunnyside   Brinkworth   Chippenham
  Wiltshire   SN15 5BY   England   Attention: Mr. Peter Åhman, President  
Telephone: +358 40 5514177   Facsimile: +44 8452 991729     With a copy to: Lang
Michener LLP   Royal Centre, 1055 West Georgia Stree, Suite 1500   PO Box 11117
  Vancouver, VC Canada V6E 4N7   Attention: Michael H. Taylor   Telephone:
604-691-7410   Facsimile: 604-893-2669     With Copy to: James G. Dodrill II,
P.A.   5800 Hamilton Way   Boca Raton, FL 33496   Attention:      Jim Dodrill,
Esq.   Telephone:    (561) 862-0529   Facsimile:       (561) 892-7787

          If to the Buyer(s), to its address and facsimile number on Schedule I,
with copies to the Buyer’s counsel as set forth on Schedule I. Each party shall
provide five (5) days’ prior written notice to the other party of any change in
address or facsimile number.

                    (g) Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns. Neither the Company nor any Buyer shall assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
party hereto.

                    (h) No Third Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.

                    (i) Survival. Unless this Agreement is terminated under
Section 9(l), the representations and warranties of the Company and the Buyer(s)
contained in Sections 2 and 3, the agreements and covenants set forth in
Sections 4, 5 and 9, and the indemnification provisions set forth in Section 8,
shall survive the Closing for a period of two (2) years following the date

18

--------------------------------------------------------------------------------

on which the Debentures are redeemed in full. The Buyer(s) shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.

                    (j) Publicity. The Company and the Buyer(s) shall have the
right to approve, before issuance any press release or any other public
statement with respect to the transactions contemplated hereby made by any
party; provided, however, that the Company shall be entitled, without the prior
approval of the Buyer(s), to issue any press release or other public disclosure
with respect to such transactions required under applicable securities or other
laws or regulations (the Company shall use its best efforts to consult the
Buyer(s) in connection with any such press release or other public disclosure
prior to its release and Buyer(s) shall be provided with a copy thereof upon
release thereof).

                    (k) Further Assurances. Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of Furthermore, the Company agrees to execute
such other documents as are reasonably required by the Buyer(s), which shall
specifically include the Composite Guarantee and Debenture to be entered into by
MobiVentures, Inc and MobiVentures Limited in favor of Buyer(s) to secure their
obligations under the guarantee provisions of that document by way of fixed and
floating charge over all the assets and undertaking of each company and (ii) the
Share Charges to be entered into by the shareholders of Pure Promoter Ltd and
Move2Mobile Ltd. It shall be deemed a default of this Agreement if the Company
or the referenced shareholders fail to sign such agreements within one business
day of the date of closing of the respective acquisitions.

                    (l) this Agreement and the consummation of the transactions
contemplated hereby.

                    (m)Termination. In the event that the Closing shall not have
occurred with respect to the Buyers on or before five (5) business days from the
date hereof due to the Company’s or the Buyer’s failure to satisfy the
conditions set forth in Sections 6 and 7 above (and the non-breaching party’s
failure to waive such unsatisfied condition(s)), the non-breaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party; provided, however, that if this Agreement is terminated by the
Company pursuant to this Section 9(l), the Company shall remain obligated to pay
the Buyer(s) for the structuring fee described in Section 4(g) above.

                    (n) No Strict Construction. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

19

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Buyers and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first written
above.

COMPANY:
MOBIVENTURES, INC.

              

By: ____________________________________
Name:     Peter Åhman
Title:       President

 

BUYER:
TRAFALGAR CAPITAL SPECIALIZED
INVESTMENT FUND, LUXEMBOURG
By:        Trafalgar Capital Sarl
Its:         General Partner

               

By: ____________________________________
Name:   Andrew Garai
Title:     Chairman of the Board

20

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ESCROW AGREEMENT

21

--------------------------------------------------------------------------------

ESCROW AGREEMENT

          THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as
of March 31, 2008 among MOBIVENTURES, INC. a Nevada corporation, with
headquarters located at MIS Business Centre, Suite 3.19, 130 Shaftsbury Avenue,
London, England (the “Company”); the Buyer(s) listed on the Securities Purchase
Agreement, dated the date hereof (also referred to as the “Buyer(s)”), and JAMES
G. DODRILL II, P.A., as Escrow Agent hereunder (the “Escrow Agent”).

BACKGROUND

          WHEREAS, the Company and the Buyer(s) have entered into a Securities
Purchase Agreement (the “Securities Purchase Agreement”), dated as of the date
hereof, pursuant to which the Company proposes to sell secured redeemable
debentures (the “Redeemable Debentures”). The Securities Purchase Agreement
provides that the Buyer(s) shall deposit the purchase amount in a segregated
escrow account to be held by Escrow Agent in order to effectuate a disbursement
to the Company at closings to be held as set forth in the Securities Purchase
Agreement (each, a “Closing”).

          WHEREAS, the Company intends to sell Redeemable Debentures (the
“Offering”).

          WHEREAS, Escrow Agent has agreed to accept, hold, and disburse the
funds deposited with it in accordance with the terms of this Agreement.

          WHEREAS, in order to establish the escrow of funds and to effect the
provisions of the Securities Purchase Agreement, the parties hereto have entered
into this Agreement.

          NOW THEREFORE, in consideration of the foregoing, it is hereby agreed
as follows:

                    1.      Definitions. The following terms shall have the
following meanings when used herein:

                              a.      “Escrow Funds” shall mean the funds
deposited with Escrow Agent pursuant to this Agreement.

                              b.      “Joint Written Direction” shall mean a
written direction executed by the Buyer(s) and the Company directing Escrow
Agent to disburse all or a portion of the Escrow Funds or to take or refrain
from taking any action pursuant to this Agreement.

                              c.      “Escrow Period” shall begin with the
commencement of the Offering and shall terminate upon the earlier to occur of
the following dates:

                                        (i)      The date upon which Escrow
Agent confirms that it has received in the Escrow Account all of the proceeds of
the sale of the Redeemable Debentures;

--------------------------------------------------------------------------------

                                        (ii)      The date upon which a
determination is made by the Company and the Buyer(s) to terminate the Offering
prior to the sale of all the Redeemable Debentures.

          During the Escrow Period, the Company and the Buyer(s) are aware that
they are not entitled to any funds received into escrow and no amounts deposited
in the Escrow Account shall become the property of the Company or the Buyer(s)
or any other entity, or be subject to the debts of the Company or the Buyer(s)
or any other entity.

                    2.      Appointment of and Acceptance by Escrow Agent. The
Buyer(s) and the Company hereby appoint Escrow Agent to serve as Escrow Agent
hereunder. Escrow Agent hereby accepts such appointment and, upon receipt by
wire transfer of the Escrow Funds in accordance with Section 3 below, agrees to
hold, invest and disburse the Escrow Funds in accordance with this Agreement.

                              a.      The Company hereby acknowledges that the
Escrow Agent is counsel to the Buyer(s) in connection with the transactions
contemplated and referred herein. The Company agrees that in the event of any
dispute arising in connection with this Escrow Agreement or otherwise in
connection with any transaction or agreement contemplated and referred herein,
the Escrow Agent shall be permitted to continue to represent the Buyer(s) and
the Company will not seek to disqualify such counsel.

                    3.      Creation of Escrow Account. On or prior to the date
of the commencement of the Offering, the parties shall establish an escrow
account with the Escrow Agent, which escrow account shall be entitled as
described below. The Buyer(s) will wire funds to the account of the Escrow Agent
as follows:

  Bank: Bank of America         Routing #: 026009583         Account #: 4350
1134 7136         SWIFT #: BOFAUS3N         Name on Account: James G. Dodrill
II, P.A. as Escrow Agent         Name on Sub-Account: Trafalgar – MobiVentures
Escrow account

                    4.      Deposits into the Escrow Account. The Buyer(s)
agrees that it shall promptly deliver funds for the payment of the Redeemable
Debentures to Escrow Agent for deposit in the Escrow Account.

                    5.      Disbursements from the Escrow Account.

                              a.      The Escrow Agent will continue to hold the
Escrow Funds until: (a) the Buyer(s) or Trafalgar Capital Sarl on behalf of the
Buyer(s) and (b) the Company execute a Joint Written Direction directing the
Escrow Agent to disburse the Escrow Funds pursuant to Joint Written Direction
signed by the Company and the Buyer(s). Escrow Agent is obligated to

 2

--------------------------------------------------------------------------------

disburse the Escrow Funds in accordance with the Joint Written Directions and
has no discretion to withhold disbursement of the Escrow Funds for any reason
upon receipt of such Joint Written Directions. In disbursing such funds, Escrow
Agent is authorized to rely upon such Joint Written Direction from the Company
and the Buyer(s) and may accept any signatory from the Company listed on the
signature page to this Agreement and any signature from the Buyer(s) that the
Escrow Agent already has on file.

                              b.      In the event Escrow Agent does not receive
the amount of the Escrow Funds from the Buyer(s), Escrow Agent shall notify the
Company and the Buyer(s). Upon receipt of payment instructions from the Company,
Escrow Agent shall refund to each subscriber without interest the amount
received from each Buyer(s), without deduction, penalty, or expense to the
subscriber. The purchase money returned to each subscriber shall be free and
clear of any and all claims of the Company, the Buyer(s) or any of their
creditors.

                              c.      In no event will the Escrow Funds be
released to the Company until the Escrow Funds are received by Escrow Agent in
collected funds. For purposes of this Agreement, the term “collected funds”
shall mean the Escrow Funds received by Escrow Agent shall have cleared normal
banking channels and are in the form of cash.

                    6.      Collection Procedure. Escrow Agent is hereby
authorized to deposit the proceeds of each wire in the Escrow Account.

                    7.      Suspension of Performance: Disbursement Into Court.
If at any time, there shall exist any dispute between the Company and the
Buyer(s) with respect to holding or disposition of any portion of the Escrow
Funds or any other obligations of Escrow Agent hereunder, or if at any time
Escrow Agent is unable to determine, to Escrow Agent’s sole satisfaction, the
proper disposition of any portion of the Escrow Funds or Escrow Agent’s proper
actions with respect to its obligations hereunder, or if the parties have not
within thirty (30) days of the furnishing by Escrow Agent of a notice of
resignation pursuant to Section 9 hereof, appointed a successor Escrow Agent to
act hereunder, then Escrow Agent may, in its sole discretion, take either or
both of the following action:

                              a.      suspend the performance of any of its
obligations (including without limitation any disbursement obligations) under
this Escrow Agreement until such dispute or uncertainty shall be resolved to the
sole satisfaction of Escrow Agent or until a successor Escrow Agent shall be
appointed (as the case may be); provided however, Escrow Agent shall continue to
invest the Escrow Funds in accordance with Section 8 hereof; and/or

                              b.      petition (by means of an interpleader
action or any other appropriate method) any court of competent jurisdiction in
any venue convenient to Escrow Agent, for instructions with respect to such
dispute or uncertainty, and to the extent required by law, pay into such court,
for holding and disposition in accordance with the instructions of such court,
all funds held by it in the Escrow Funds, after deduction and payment to Escrow
Agent of all fees and expenses (including court costs and attorneys’ fees)
payable to, incurred by, or expected to be incurred by Escrow Agent in
connection with performance of its duties and the exercise of its rights
hereunder.

3

--------------------------------------------------------------------------------

                              c.      Escrow Agent shall have no liability to
the Company, the Buyer(s), or any person with respect to any such suspension of
performance or disbursement into court, specifically including any liability or
claimed liability that may arise, or be alleged to have arisen, out of or as a
result of any delay in the disbursement of funds held in the Escrow Funds or any
delay in with respect to any other action required or requested of Escrow Agent.

                    8.      Investment of Escrow Funds. Escrow Agent shall
deposit the Escrow Funds into a segregated escrow account which shall be used
solely in connection with this transaction (the “Escrow Account”).

          If Escrow Agent has not received a Joint Written Direction at any time
that an investment decision must be made, Escrow Agent shall maintain the Escrow
Funds, or such portion thereof, as to which no Joint Written Direction has been
received, in the Escrow Account.

                    9.      Resignation and Removal of Escrow Agent. Escrow
Agent may resign from the performance of its duties hereunder at any time by
giving thirty (30) days’ prior written notice to the parties or may be removed,
with or without cause, by the parties, acting jointly, by furnishing a Joint
Written Direction to Escrow Agent, at any time by the giving of ten (10) days’
prior written notice to Escrow Agent as provided herein below. Upon any such
notice of resignation or removal, the representatives of the Buyer(s) and the
Company identified in Sections 13a.(iv) and 13b.(iv), below, jointly shall
appoint a successor Escrow Agent hereunder, which shall be a commercial bank,
trust company or other financial institution with a combined capital and surplus
in excess of US$10,000,000.00. Upon the acceptance in writing of any appointment
of Escrow Agent hereunder by a successor Escrow Agent, such successor Escrow
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Escrow Agent, and the retiring Escrow
Agent shall be discharged from its duties and obligations under this Escrow
Agreement, but shall not be discharged from any liability for actions taken as
Escrow Agent hereunder prior to such succession. After any retiring Escrow
Agent’s resignation or removal, the provisions of this Escrow Agreement shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Escrow Agent under this Escrow Agreement. The retiring Escrow Agent shall
transmit all records pertaining to the Escrow Funds and shall pay all funds held
by it in the Escrow Funds to the successor Escrow Agent, after making copies of
such records as the retiring Escrow Agent deems advisable and after deduction
and payment to the retiring Escrow Agent of all fees and expenses (including
court costs and attorneys’ fees) payable to, incurred by, or expected to be
incurred by the retiring Escrow Agent in connection with the performance of its
duties and the exercise of its rights hereunder.

                    10.      Liability of Escrow Agent.

                              a.      Escrow Agent shall have no liability or
obligation with respect to the Escrow Funds except for Escrow Agent’s willful
misconduct or gross negligence. Escrow Agent’s sole responsibility shall be for
the safekeeping, investment, and disbursement of the Escrow Funds in accordance
with the terms of this Agreement. Escrow Agent shall have no implied duties or
obligations and shall not be charged with knowledge or notice or any fact or
circumstance not specifically set forth herein. Escrow Agent may rely upon any
instrument, not only as to its due execution, validity and effectiveness, but
also as to the truth and accuracy of 4

--------------------------------------------------------------------------------

any information contained herein, which Escrow Agent shall in good faith believe
to be genuine, to have been signed or presented by the person or parties
purporting to sign the same and conform to the provisions of this Agreement. In
no event shall Escrow Agent be liable for incidental, indirect, special, and
consequential or punitive damages. Escrow Agent shall not be obligated to take
any legal action or commence any proceeding in connection with the Escrow Funds,
any account in which Escrow Funds are deposited, this Agreement or the Purchase
Agreement, or to appear in, prosecute or defend any such legal action or
proceeding. Escrow Agent may consult legal counsel selected by it in any event
of any dispute or question as to construction of any of the provisions hereof or
of any other agreement or its duties hereunder, or relating to any dispute
involving any party hereto, and shall incur no liability and shall be fully
indemnified from any liability whatsoever in acting in accordance with the
opinion or instructions of such counsel. The Company and the Buyer(s) jointly
and severally shall promptly pay, upon demand, the reasonable fees and expenses
of any such counsel.

                              b.      Escrow Agent is hereby authorized, in its
sole discretion, to comply with orders issued or process entered by any court
with respect to the Escrow Funds, without determination by Escrow Agent of such
court’s jurisdiction in the matter. If any portion of the Escrow Funds is at any
time attached, garnished or levied upon under any court order, or in case the
payment, assignment, transfer, conveyance or delivery of any such property shall
be stayed or enjoined by any court order, or in any case any order judgment or
decree shall be made or entered by any court affecting such property or any part
thereof, then and in any such event, Escrow Agent is authorized, in its sole
discretion, to rely upon and comply with any such order, writ judgment or decree
which it is advised by legal counsel selected by it, binding upon it, without
the need for appeal or other action; and if Escrow Agent complies with any such
order, writ, judgment or decree, it shall not be liable to any of the parties
hereto or to any other person or entity by reason of such compliance even though
such order, writ judgment or decree may be subsequently reversed, modified,
annulled, set aside or vacated.

                    11.      Indemnification of Escrow Agent. From and at all
times after the date of this Agreement, the parties jointly and severally,
shall, to the fullest extent permitted by law and to the extent provided herein,
indemnify and hold harmless Escrow Agent and each director, officer, employee,
attorney, agent and affiliate of Escrow Agent (collectively, the “Indemnified
Parties”) against any and all actions, claims (whether or not valid), losses,
damages, liabilities, costs and expenses of any kind or nature whatsoever
(including without limitation reasonable attorney’s fees, costs and expenses)
incurred by or asserted against any of the Indemnified Parties from and after
the date hereof, whether direct, indirect or consequential, as a result of or
arising from or in any way relating to any claim, demand, suit, action, or
proceeding (including any inquiry or investigation) by any person, including
without limitation the parties to this Agreement, whether threatened or
initiated, asserting a claim for any legal or equitable remedy against any
person under any statute or regulation, including, but not limited to, any
federal or state securities laws, or under any common law or equitable cause or
otherwise, arising from or in connection with the negotiation, preparation,
execution, performance or failure of performance of this Agreement or any
transaction contemplated herein, whether or not any such Indemnified Party is a
party to any such action or proceeding, suit or the target of any such inquiry
or investigation; provided, however, that no Indemnified Party shall have the
right to be indemnified hereunder for liability finally determined by a court of
competent jurisdiction,

5

--------------------------------------------------------------------------------

subject to no further appeal, to have resulted from the gross negligence or
willful misconduct of such Indemnified Party. If any such action or claim shall
be brought or asserted against any Indemnified Party, such Indemnified Party
shall promptly notify the Company and the Buyer(s) hereunder in writing, and the
Buyer(s) and the Company shall assume the defense thereof, including the
employment of counsel and the payment of all expenses. Such Indemnified Party
shall, in its sole discretion, have the right to employ separate counsel (who
may be selected by such Indemnified Party in its sole discretion) in any such
action and to participate and to participate in the defense thereof, and the
fees and expenses of such counsel shall be paid by such Indemnified Party,
except that the Buyer(s) and/or the Company shall be required to pay such fees
and expense if (a) the Buyer(s) or the Company agree to pay such fees and
expenses, or (b) the Buyer(s) and/or the Company shall fail to assume the
defense of such action or proceeding or shall fail, in the sole discretion of
such Indemnified Party, to employ counsel reasonably satisfactory to the
Indemnified Party in any such action or proceeding, (c) the Buyer(s) and the
Company are the plaintiff in any such action or proceeding or (d) the named or
potential parties to any such action or proceeding (including any potentially
impleaded parties) include both the Indemnified Party, the Company and/or the
Buyer(s) and the Indemnified Party shall have been advised by counsel that there
may be one or more legal defenses available to it which are different from or
additional to those available to the Company or the Buyer(s). The Buyer(s) and
the Company shall be jointly and severally liable to pay fees and expenses of
counsel pursuant to the preceding sentence, except that any obligation to pay
under clause (a) shall apply only to the party so agreeing. All such fees and
expenses payable by the Company and/or the Buyer(s) pursuant to the foregoing
sentence shall be paid from time to time as incurred, both in advance of and
after the final disposition of such action or claim. The obligations of the
parties under this section shall survive any termination of this Agreement, and
resignation or removal of the Escrow Agent shall be independent of any
obligation of Escrow Agent.

          The parties agree that neither payment by the Company or the Buyer(s)
of any claim by Escrow Agent for indemnification hereunder shall impair, limit,
modify, or affect, as between the Buyer(s) and the Company, the respective
rights and obligations of Buyer(s), on the one hand, and the Company, on the
other hand.

                    12.      Expenses of Escrow Agent. Except as set forth in
Section 11 the Company shall reimburse Escrow Agent for all of its out-of-pocket
expenses, including attorney’s fees, travel expenses, telephone and facsimile
transmission costs, postage (including express mail and overnight delivery
charges), copying charges and the like. All of the compensation and
reimbursement obligations set forth in this Section shall be payable by the
Company, upon demand by Escrow Agent. The obligations of the Company under this
Section shall survive any termination of this Agreement and the resignation or
removal of Escrow Agent.

                    13.      Warranties.

                              a.      The Buyer(s) makes the following
representations and warranties to Escrow Agent:

                                        (i)      The Buyer(s) has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

6

--------------------------------------------------------------------------------

                                        (ii)      This Agreement has been duly
approved by all necessary action of the Buyer(s), including any necessary
approval of the limited partner of the Buyer(s) or necessary corporate approval,
as applicable, has been executed by duly authorized officers of the Buyer(s),
enforceable in accordance with its terms.

                                        (iii)      The execution, delivery, and
performance of the Buyer(s) of this Agreement will not violate, conflict with,
or cause a default under any agreement of limited partnership of Buyer(s) or the
certificate of incorporation or bylaws of the Buyer(s) (as applicable), any
applicable law or regulation, any court order or administrative ruling or degree
to which the Buyer(s) is a party or any of its property is subject, or any
agreement, contract, indenture, or other binding arrangement.

                                        (iv)      Andrew Garai has been duly
appointed to act as the representative of the Buyer(s) hereunder and has full
power and authority to execute, deliver, and perform this Escrow Agreement, to
execute and deliver any Joint Written Direction, to amend, modify, or waive any
provision of this Agreement, and to take any and all other actions as the
Buyer(s)’s representative under this Agreement, all without further consent or
direction form, or notice to, the Buyer(s) or any other party.

                                        (v)      No party other than the parties
hereto and the Buyer(s) have, or shall have, any lien, claim or security
interest in the Escrow Funds or any part thereof. No financing statement under
the Uniform Commercial Code is on file in any jurisdiction claiming a security
interest in or describing (whether specifically or generally) the Escrow Funds
or any part thereof.

                                        (vi)      All of the representations and
warranties of the Buyer(s) contained herein are true and complete as of the date
hereof and will be true and complete at the time of any disbursement from the
Escrow Funds.

                              b.      The Company makes the following
representations and warranties to the Escrow Agent:

                                        (i)      The Company is a corporation
duly organized, validly existing, and in good standing under the laws of
Colorado and has full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder.

                                        (ii)      This Agreement has been duly
approved by all necessary corporate action of the Company, including any
necessary shareholder approval, has been executed by duly authorized officers of
the Company, enforceable in accordance with its terms.

                                        (iii)      The execution, delivery, and
performance by the Company of this Agreement is in accordance with the
Securities Purchase Agreement and will not violate, conflict with, or cause a
default under the certificate of incorporation or bylaws of the Company, any
applicable law or regulation, any court order or administrative ruling or decree
to which the Company is a party or any of its property is subject, or any
agreement, contract, indenture, or other binding arrangement, including without
limitation to the Securities Purchase Agreement, to which the Company is a
party.

7

--------------------------------------------------------------------------------

                                        (iv)      Bob Chance has been duly
appointed to act as the representative of the Company hereunder and has full
power and authority to execute, deliver, and perform this Agreement, to execute
and deliver any Joint Written Direction, to amend, modify or waive any provision
of this Agreement and to take all other actions as the Company’s Representative
under this Agreement, all without further consent or direction from, or notice
to, the Company or any other party.

                                        (v)      No party other than the parties
hereto and the Buyer(s) have, or shall have, any lien, claim or security
interest in the Escrow Funds or any part thereof. No financing statement under
the Uniform Commercial Code is on file in any jurisdiction claiming a security
interest in or describing (whether specifically or generally) the Escrow Funds
or any part thereof.

                                        (vi)      All of the representations and
warranties of the Company contained herein are true and complete as of the date
hereof and will be true and complete at the time of any disbursement from the
Escrow Funds.

                    14.      Consent to Jurisdiction and Venue. In the event
that any party hereto commences a lawsuit or other proceeding relating to or
arising from this Agreement, the parties hereto agree that the United States
District Court for the Southern District of Florida shall have the sole and
exclusive jurisdiction over any such proceeding. If all such courts lack federal
subject matter jurisdiction, the parties agree that the State Courts of Florida
located in Broward County shall have sole and exclusive jurisdiction. Any of
these courts shall be proper venue for any such lawsuit or judicial proceeding
and the parties hereto waive any objection to such venue. The parties hereto
consent to and agree to submit to the jurisdiction of any of the courts
specified herein and agree to accept the service of process to vest personal
jurisdiction over them in any of these courts.

                    15.      Notices. All notices and other communications
hereunder shall be in writing and shall be deemed to have been validly served,
given or delivered five (5) days after deposit in the United States mails, by
certified mail with return receipt requested and postage prepaid, when delivered
personally, one (1) day delivered to any overnight courier, or when transmitted
by facsimile transmission and upon confirmation of receipt and addressed to the
party to be notified as follows:

If to Buyer(s), to: Trafalgar Capital Specialized Investment Fund   8-10 Rue
Mathias Hardt   BP 3023   L-1030 Luxembourg   Attention:      Andrew Garai,
Chairman of the Board of                            Trafalgar Capital Sarl,
General Partner   Facsimile:         011-44-207-405-0161 and  
                          001-786-323-1651

8

--------------------------------------------------------------------------------


If to Escrow Agent, to: James G. Dodrill II, P.A.   5800 Hamilton Way   Boca
Raton, FL 33496   Attention:           James Dodrill Esq.  
Telephone:         (561) 862-0529   Facsimile:           (561) 892-7787     If
to the Company, to: MobiVentures, Inc.   Sunnyside   Brinkworth Chippenham  
Wiltshire   SN15 5BY   England   Attention:           Mr. Peter Åhman, President
  Telephone:          +358 40 5514177   Facsimile:            +44 8452 991729  
Telephone:   Facsimile:     With a copy to: Lang Michener LLP   Royal Centre,
1055 West Georgia Stree, Suite 1500   PO Box 11117   Vancouver, VC Canada V6E
4N7   Attention: Michael H. Taylor   Telephone: 604-691-7410   Facsimile:
604-893-2669

Or to such other address as each party may designate for itself by like notice.

                    16.      Amendments or Waiver. This Agreement may be
changed, waived, discharged or terminated only by a writing signed by the
parties hereto. No delay or omission by any party in exercising any right with
respect hereto shall operate as waiver. A waiver on any one occasion shall not
be construed as a bar to, or waiver of, any right or remedy on any future
occasion.

                    17.      Severability. To the extent any provision of this
Agreement is prohibited by or invalid under applicable law, such provision shall
be ineffective to the extent of such prohibition, or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

                    18.      Governing Law. This Agreement shall be construed
and interpreted in accordance with the internal laws of the State of Florida
without giving effect to the conflict of laws principles thereof.

                    19.      Entire Agreement. This Agreement constitutes the
entire Agreement between the parties relating to the holding, investment, and
disbursement of the Escrow Funds

9

--------------------------------------------------------------------------------

and sets forth in their entirety the obligations and duties of the Escrow Agent
with respect to the Escrow Funds.

                    20.      Binding Effect. All of the terms of this Agreement,
as amended from time to time, shall be binding upon, inure to the benefit of and
be enforceable by the respective heirs, successors and assigns of the Buyer(s),
the Company, or the Escrow Agent.

                    21.      Execution of Counterparts. This Agreement and any
Joint Written Direction may be executed in counter parts, which when so executed
shall constitute one and same agreement or direction.

                    22.      Termination. Upon the first to occur of the
disbursement of all amounts in the Escrow Funds pursuant to Joint Written
Directions or the disbursement of all amounts in the Escrow Funds into court
pursuant to Section 7 hereof, this Agreement shall terminate and Escrow Agent
shall have no further obligation or liability whatsoever with respect to this
Agreement or the Escrow Funds.

IN WITNESS WHEREOF the parties have hereunto set their hands and seals the day
and year above set forth.

MOBIVENTURES, INC.

By:   _______________________________________
Name:   Peter Åhman
Title:     President


TRAFALGAR CAPITAL SPECIALIZED
INVESTMENT FUND, LUXEMBOURG

By:        Trafalgar Capital Sarl
Its:        General Partner

By:   _______________________________________
Name:   Andrew Garai
Title:     Chairman of the Board

JAMES G. DODRILL II, P.A.

By:   _______________________________________
Name:   James Dodrill, Esq.
Title:     President

10

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

          THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
March 31, 2008, by and among MOBIVENTURES, INC., a Nevada corporation, with its
principal office located at MIS Business Centre, Suite 3.19, 130 Shaftsbury
Avenue, London, England (the “Company”), and the undersigned investors (each, an
“Investor” and collectively, the “Investors”).

          WHEREAS:

          A.      In connection with the Securities Purchase Agreement by and
among the parties hereto of even date herewith (the “Securities Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Securities Purchase Agreement, to issue and sell to the
Investors secured convertible debentures (the “Convertible Debentures”) which
shall be convertible into that number of shares of the Company’s common stock,
par value US$0.001 per share (the “Common Stock”), pursuant to the terms of the
Securities Purchase Agreement for an aggregate purchase price of up to Two
Million U.S. Dollars ($2,000,000). Capitalized terms not defined herein shall
have the meaning ascribed to them in the Securities Purchase Agreement.

          B.      To induce the Investors to execute and deliver the Securities
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations there under, or any similar successor statute (collectively, the
“1933 Act”), and applicable state securities laws.

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Investors hereby agree as follows:

               1.      DEFINITIONS.

          As used in this Agreement, the following terms shall have the
following meanings:

                              (a)      “Person” means a corporation, a limited
liability company, an association, a partnership, an organization, a business,
an individual, a governmental or political subdivision thereof or a governmental
agency.

                              (b)      “Register,” “registered,” and
“registration” refer to a registration effected by preparing and filing one or
more Registration Statements (as defined below) in compliance with the 1933 Act
and pursuant to Rule 415 under the 1933 Act or any successor rule providing for
offering securities on a continuous or delayed basis (“Rule 415”), and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the United States Securities and Exchange SEC (the “SEC”).

                              (c)      “Registrable Securities” means the shares
of Common Stock issuable to Investors upon conversion of the Convertible
Debentures pursuant to the Securities Purchase

--------------------------------------------------------------------------------

Agreement and the shares of Common Stock issuable to the Investors upon exercise
of the Warrant issued pursuant to the Securities Purchase Agreement. As to any
particular Registrable Securities, such securities will cease to be Registrable
Securities when (a) they have been effectively registered under the 1933 Act and
disposed of in accordance with the registration statement covering them, (b)
they have been sold, or may be sold without volume restrictions pursuant to Rule
144(b)(1) promulgated by the SEC under the 1933 Act, or (c) they have been
otherwise transferred and new certificates for them not bearing a restrictive
legend have been issued by the Company and the Company shall not have “stop
transfer” instructions against them.

                              (d)      “Registration Statement” means a
registration statement under the 1933 Act which covers the Registrable
Securities.

                              (e)      “Rule 144” means Rule 144 promulgated
under the 1933 Act or any similar rule or regulation of the SEC that may at any
time permit the Investors to sell securities of the Company to the public
without registration.

               2.      REGISTRATION.

                              (a)      Subject to the terms and conditions of
this Agreement, the Company shall prepare and file, no later than thirty (30)
days from the date of the Closing by the Company of its acquisition of Pure
Promoter, Ltd (the “Scheduled Filing Deadline”, which shall in no event be later
than fifty (50) days from the date hereof), with the SEC a registration
statement on Form S-1 (or, if the Company is then eligible, on Form S-3) under
the 1933 Act (the “Initial Registration Statement”) for the registration for the
resale by all Investors who purchased Convertible Debentures pursuant to the
Securities Purchase Agreement at least three (3) times the number of shares
which are anticipated to be issued upon conversion of the Convertible Debentures
issued pursuant to the Securities Purchase Agreement and the Investor’s Shares
(subject to Rule 415 restrictions). The Company shall cause the Registration
Statement to remain effective until all of the Registrable Securities have been
sold. Prior to the filing of the Registration Statement with the SEC, the
Company shall furnish a copy (which may be in electronic form) of the Initial
Registration Statement to the Investors and James G. Dodrill II, P.A. for their
review and comment. The Investors and James G. Dodrill II, P.A. shall furnish
comments on the Initial Registration Statement to the Company by the later of:
(a) seventy-two (72) hours of the receipt thereof from the Company and (b) the
close of the second business day following receipt thereof from the Company.

                              (b)      Effectiveness of the Initial Registration
Statement. The Company shall use its best its best efforts (i) to have the
Initial Registration Statement declared effective by the SEC no later than one
hundred twenty (120) days after the Closing Date (the “Scheduled Effective
Deadline”) and (ii) to insure that the Initial Registration Statement and any
subsequent Registration Statement remains in effect until all of the Registrable
Securities have been sold, subject to the terms and conditions of this
Agreement. It shall be an event of default hereunder if the Initial Registration
Statement is not declared effective by the SEC within one hundred twenty (120)
days after the Closing Date.

2

--------------------------------------------------------------------------------

                              (c)      Failure to File or Obtain Effectiveness
of the Registration Statement. In the event the Registration Statement is not
filed by the Scheduled Filing Deadline or is not declared effective by the SEC
on or before the Scheduled Effective Date, or if after the Registration
Statement has been declared effective by the SEC, sales cannot be made pursuant
to the Registration Statement (whether because of a failure to keep the
Registration Statement effective, failure to disclose such information as is
necessary for sales to be made pursuant to the Registration Statement, failure
to register sufficient shares of Common Stock or otherwise then as partial
relief for the damages to any holder of Registrable Securities by reason of any
such delay in or reduction of its ability to sell the underlying shares of
Common Stock (which remedy shall not be exclusive of any other remedies at law
or in equity), the Company will pay as liquidated damages (the “Liquidated
Damages”) to the holder, at the holder’s option, either a cash amount or shares
of the Company’s Common Stock within three (3) business days, after demand
therefore, equal to two percent (2%) of the liquidated value of the Convertible
Debentures outstanding as Liquidated Damages for each thirty (30) day period (or
any part thereof) after the Scheduled Filing Deadline or the Scheduled Effective
Date as the case may be. Notwithstanding anything herein to the contrary, to the
extent that the registration of any or all of the Registrable Securities by the
Company on a registration statement is prohibited (the “Non-Registered Shares”)
as a result of rules, regulations, positions or releases issued or actions taken
by the SEC pursuant to its authority with respect to Rule 415 under the 1933 Act
and the Company has registered at such time the maximum number of Registrable
Securities permissible upon consultation with the SEC, then the liquidated
damages described herein shall not be applicable to such Non-Registered Shares.

                              (d)      Liquidated Damages. The Company and the
Investor hereto acknowledge and agree that the sums payable under subsection
2(c) above shall constitute liquidated damages and not penalties and are in
addition to all other rights of the Investor, including the right to call a
default. The parties further acknowledge that (i) the amount of loss or damages
likely to be incurred is incapable or is difficult to precisely estimate, (ii)
the amounts specified in such subsections bear a reasonable relationship to, and
are not plainly or grossly disproportionate to, the probable loss likely to be
incurred in connection with any failure by the Company to obtain or maintain the
effectiveness of a Registration Statement, (iii) one of the reasons for the
Company and the Investor reaching an agreement as to such amounts was the
uncertainty and cost of litigation regarding the question of actual damages, and
(iv) the Company and the Investor are sophisticated business parties and have
been represented by sophisticated and able legal counsel and negotiated this
Agreement at arm’s length.

                              (e)      Choice of law firm. The Company shall use
a law firm recommended by the Buyers.

               3.      RELATED OBLIGATIONS.

                              (a)      The Company shall keep the Registration
Statement effective pursuant to Rule 415 at all times until all Registrable
Securities covered by such Registration Statement have been sold, or may be sold
without volume restrictions pursuant to Rule 144(b)(1) (the “Registration
Period”), which Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material

3

--------------------------------------------------------------------------------

fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading.

                              (b)      The Company shall prepare and file with
the SEC such amendments (including post-effective amendments) and supplements to
a Registration Statement and the prospectus used in connection with such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the 1933 Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the 1933 Act with respect to the
disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement. In the case of amendments and supplements to a Registration Statement
which are required to be filed pursuant to this Agreement (including pursuant to
this Section 3(b)) by reason of the Company’s filing a report on Form 10-K, Form
10-KSB, Form 10-Q, Form 10-QSB or Form 8-K or any analogous report under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), the Company shall
incorporate such report by reference into the Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement the Registration Statement.

                              (c)      The Company shall furnish to each
Investor whose Registrable Securities are included in any Registration
Statement, upon the request of such Investor, without charge, (i) at least one
(1) copy of such Registration Statement as declared effective by the SEC and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, all exhibits and each preliminary
prospectus, (ii) up to ten (10) copies of the final prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as such Investor may reasonably request in writing) and (iii)
such other documents as such Investor may reasonably request in writing from
time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor. Unless otherwise specified by the Investor,
the Company may furnish copies of all such documents to the Investor in
electronic form. The Investor acknowledges that any obligation under section
5(b)(2) of the 1933 Act to have a prospectus that satisfies the requirements of
section 10(a) of the 1933 Act precede or accompany the carrying or delivery of a
security in a registered offering is satisfied if the conditions in Rule 172(c)
under the 1933 Act have been met.

                              (d)      The Company shall use its best efforts to
(i) register and qualify the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of such jurisdictions
in the United States as any Investor reasonably requests, (ii) prepare and file
in those jurisdictions, such amendments (including post-effective amendments)
and supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (w) make any

4

--------------------------------------------------------------------------------

change to its certificate of incorporation or by-laws, (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(d), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify each Investor who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

                              (e)      As promptly as practicable after becoming
aware of such event or development, the Company shall notify each Investor in
writing of the happening of any event as a result of which the prospectus
included in a Registration Statement, as then in effect, includes an untrue
statement of a material fact or omission to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (provided that in no
event shall such notice contain any material, nonpublic information), and
promptly prepare a supplement or amendment to such Registration Statement to
correct such untrue statement or omission, and deliver ten (10) copies of such
supplement or amendment to each Investor. The Company shall also promptly notify
each Investor in writing (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, and when a Registration Statement or
any post-effective amendment has become effective (notification of such
effectiveness shall be delivered to each Investor by facsimile on the same day
of such effectiveness), (ii) of any request by the SEC for amendments or
supplements to a Registration Statement or related prospectus or related
information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

                              (f)      The Company shall use its best efforts to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction within the United States of
America and, if such an order or suspension is issued, to obtain the withdrawal
of such order or suspension at the earliest possible moment and to notify each
Investor who holds Registrable Securities being sold of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

                              (g)      Upon written request, the Company shall
make available for inspection by (i) any Investor and (ii) one (1) firm of
accountants or other agents retained by the Investors (collectively, the
“Inspectors”) all pertinent financial and other records, and pertinent corporate
documents and properties of the Company (collectively, the “Records”), as shall
be reasonably deemed necessary by each Inspector, and cause the Company’s
officers, directors and employees to supply all information which any Inspector
may reasonably request in writing; provided, however, that each Inspector shall
agree, and each Investor hereby agrees, to hold in strict confidence and shall
not make any disclosure (except to an Investor) or use any Record or other
information which the Company determines in good faith to be confidential, and
of which determination the Inspectors are so notified, unless (a) the disclosure
of such Records is necessary to avoid or correct a misstatement or omission in
any Registration Statement or is otherwise required under the 1933 Act, (b) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent

5

--------------------------------------------------------------------------------

jurisdiction, or (c) the information in such Records has been made generally
available to the public other than by disclosure in violation of this or any
other agreement of which the Inspector and the Investor has knowledge. Each
Investor agrees that it shall, upon learning that disclosure of such Records is
sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to the Company and allow the Company, at
its expense, to undertake appropriate action to prevent disclosure of, or to
obtain a protective order for, the Records deemed confidential.

                              (h)      The Company shall hold in confidence and
not make any disclosure of information concerning an Investor provided to the
Company unless (i) disclosure of such information is necessary to comply with
federal or state securities laws, (ii) the disclosure of such information is
necessary to avoid or correct a misstatement or omission in any Registration
Statement, (iii) the release of such information is ordered pursuant to a
subpoena or other final, non-appealable order from a court or governmental body
of competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation of this Agreement
or any other agreement. The Company agrees that it shall, upon learning that
disclosure of such information concerning an Investor is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt written notice to such Investor and allow such Investor, at the
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.

                              (i)      The Company shall use its best efforts
either to cause all the Registrable Securities covered by a Registration
Statement (i) to be listed on each securities exchange on which securities of
the same class or series issued by the Company are then listed, if any, if the
listing of such Registrable Securities is then permitted under the rules of such
exchange or (ii) the inclusion for quotation on the OTC Bulletin Board for such
Registrable Securities. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(j).

                              (j)      The Company shall cooperate with the
Investors who hold Registrable Securities being offered and, to the extent
applicable, to facilitate the timely preparation and delivery of certificates
(not bearing any restrictive legend) representing the Registrable Securities to
be offered pursuant to a Registration Statement and enable such certificates to
be in such denominations or amounts, as the case may be, as the Investors may
reasonably request in writing and registered in such names as the Investors may
request.

                              (k)      The Company shall use its best efforts to
cause the Registrable Securities covered by the applicable Registration
Statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary to consummate the disposition of such
Registrable Securities.

                              (l)      The Company shall make generally
available to its security holders as soon as practical, but not later than
ninety (90) days after the close of the period covered thereby, an earnings
statement (in form complying with the provisions of Rule 158 under the 1933 Act)
covering a twelve (12) month period beginning not later than the first day of
the Company’s fiscal quarter next following the effective date of the
Registration Statement.

6

--------------------------------------------------------------------------------

                              (m)      The Company shall otherwise use its best
efforts to comply with all applicable rules and regulations of the SEC in
connection with any registration hereunder.

                              (n)      Within two (2) business days after a
Registration Statement which covers Registrable Securities is declared effective
by the SEC, the Company shall deliver, and shall cause legal counsel for the
Company to deliver, to the transfer agent for such Registrable Securities (with
copies to the Investors whose Registrable Securities are included in such
Registration Statement) confirmation that such Registration Statement has been
declared effective by the SEC in the form attached hereto as Exhibit A.

                              (o)      The Company shall take all other
reasonable actions necessary to expedite and facilitate the lawful disposition
by the Investors of Registrable Securities pursuant to a Registration Statement.

               4.      OBLIGATIONS OF THE INVESTORS.

          Each Investor agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 3(f) or the first
sentence of 3(e), such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(e) or receipt of
notice that no supplement or amendment is required. Notwithstanding anything to
the contrary, the Company shall cause its transfer agent to deliver unlegended
certificates for shares of Common Stock to a transferee of an Investor in
accordance with the terms of the Securities Purchase Agreement in connection
with any sale of Registrable Securities with respect to which an Investor has
entered into a contract for sale prior to the Investor’s receipt of a notice
from the Company of the happening of any event of the kind described in Section
3(f) or the first sentence of 3(e) and for which the Investor has not yet
settled.

               5.      EXPENSES OF REGISTRATION.

         All expenses incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers, legal and accounting
fees shall be paid by the Company.

               6.      INDEMNIFICATION.

          With respect to Registrable Securities which are included in a
Registration Statement under this Agreement:

                              (a)      To the fullest extent permitted by law,
the Company will, and hereby does, indemnify, hold harmless and defend each
Investor, the directors, officers, partners, employees, agents, representatives
of, and each Person, if any, who controls any Investor within the meaning of the
1933 Act or the 1934 Act (each, an “Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys’ fees, amounts paid in settlement or expenses, joint or
several (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental,

7

--------------------------------------------------------------------------------

administrative or other regulatory agency, body or the SEC, whether pending or
threatened, whether or not an indemnified party is or may be a party thereto
(“Indemnified Damages”), to which any of them may become subject insofar as such
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or any
post-effective amendment thereto or in any filing made in connection with the
qualification of the offering under the securities or other “blue sky” laws of
any jurisdiction in which Registrable Securities are offered (“Blue Sky
Filing”), or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any final prospectus (as amended or supplemented, if the Company
files any amendment thereof or supplement thereto with the SEC) or the omission
or alleged omission to state therein any material fact necessary to make the
statements made therein, in light of the circumstances under which the
statements therein were made, not misleading; or (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation there under relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (i) through (iii) being, collectively, “Violations”). The Company shall
reimburse the Investors and each such controlling person promptly as such
expenses are incurred and are due and payable, for any legal fees or
disbursements or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (x) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto; (y) shall not be
available to the extent such Claim is based on a failure of the Investor to
deliver or to cause to be delivered the prospectus made available by the
Company, if such prospectus was timely made available by the Company pursuant to
Section 3(c); and (z) shall not apply to amounts paid in settlement of any Claim
if such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Indemnified Person and shall survive the transfer of the Registrable
Securities by the Investors pursuant to Section 9 hereof.

                              (b)      In connection with a Registration
Statement, each Investor agrees to severally and not jointly indemnify, hold
harmless and defend, to the same extent and in the same manner as is set forth
in Section 6(a), the Company, each of its directors, each of its officers,
employees, representatives, or agents and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each an “Indemnified
Party”), against any Claim or Indemnified Damages to which any of them may
become subject, under the 1933 Act, the 1934 Act or otherwise, insofar as such
Claim or Indemnified Damages arise out of or is based upon any Violation, in
each case to the extent, and only to the extent, that such Violation occurs in
reliance upon and in conformity with written information furnished to the
Company by such Investor expressly for use in connection with such Registration
Statement; and, subject to Section 6(d), such Investor will reimburse any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such Claim; provided,

8

--------------------------------------------------------------------------------

however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Investor, which consent shall not be
unreasonably withheld; provided, further, however, that the Investor shall be
liable under this Section 6(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to such Investor as a result of the
sale of Registrable Securities pursuant to such Registration Statement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Indemnified Party and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Section 9.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(b) with respect to any prospectus shall
not inure to the benefit of any Indemnified Party if the untrue statement or
omission of material fact contained in the prospectus was corrected and such new
prospectus was delivered to each Investor prior to such Investor’s use of the
prospectus to which the Claim relates.

                              (c)      Promptly after receipt by an Indemnified
Person or Indemnified Party under this Section 6 of notice of the commencement
of any action or proceeding (including any governmental action or proceeding)
involving a Claim, such Indemnified Person or Indemnified Party shall, if a
Claim in respect thereof is to be made against any indemnifying party under this
Section 6, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fees and expenses of not more than one (1)
counsel for such Indemnified Person or Indemnified Party to be paid by the
indemnifying party, if, in the reasonable opinion of counsel retained by the
indemnifying party, the representation by such counsel of the Indemnified Person
or Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding. The Indemnified Party or Indemnified Person shall cooperate fully
with the indemnifying party in connection with any negotiation or defense of any
such action or claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the Indemnified Party
or Indemnified Person which relates to such action or claim. The indemnifying
party shall keep the Indemnified Party or Indemnified Person fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent;
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such claim or litigation. Following indemnification as provided
for hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party

9

--------------------------------------------------------------------------------

within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to the Indemnified Person or
Indemnified Party under this Section 6, except to the extent that the
indemnifying party is prejudiced in its ability to defend such action.

                              (d)      The indemnification required by this
Section 6 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
Indemnified Damages are incurred.

                              (e)      The indemnity agreements contained herein
shall be in addition to (i) any cause of action or similar right of the
Indemnified Party or Indemnified Person against the indemnifying party or
others, and (ii) any liabilities the indemnifying party may be subject to
pursuant to the law.

               7.      CONTRIBUTION.

          To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the 1933 Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

               8.      REPORTS UNDER THE 1934 ACT.

          With a view to making available to the Investors the benefits of Rule
144 the Company agrees to:

                              (a)      make and keep public information
available, as those terms are understood and defined in Rule 144;

                              (b)      file with the SEC in a timely manner all
reports and other documents required of the Company under the 1933 Act and the
1934 Act so long as the Company remains subject to such requirements (it being
understood that nothing herein shall limit the Company’s obligations under
Section 4(c) of the Securities Purchase Agreement) and the filing of such
reports and other documents as are required by the applicable provisions of Rule
144; and

                              (c)      furnish to each Investor so long as such
Investor owns Registrable Securities, promptly upon written request, (i) a
written statement by the Company that it has complied with the public
information requirements of Rule 144, the 1933 Act and the 1934 Act, (ii) a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested to permit the Investors to sell such securities
pursuant to Rule 144(b)(1) without registration.

10

--------------------------------------------------------------------------------

               9.      AMENDMENT OF REGISTRATION RIGHTS.

          Provisions of this Agreement may be amended and the observance thereof
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and Investors who then hold at least two-thirds (2/3) of the Registrable
Securities. Any amendment or waiver effected in accordance with this Section 9
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to fewer than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.

               10.      MISCELLANEOUS.

                              (a)      A Person is deemed to be a holder of
Registrable Securities whenever such Person owns or is deemed to own of record
such Registrable Securities. If the Company receives conflicting instructions,
notices or elections from two (2) or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.

                              (b)      Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

If to the Company, to: MobiVentures, Inc.   Sunnyside   Brinkworth Chippenham  
Wiltshire   SN15 5BY   England   Attention: Mr. Peter Åhman, President  
Telephone: +358 40 5514177   Facsimile: +44 8452 991729     With a copy to: Lang
Michener LLP   Royal Centre, 1055 West Georgia Stree, Suite 1500 PO Box 11117

11

--------------------------------------------------------------------------------

Vancouver, VC Canada V6E 4N7
Attention: Michael H. Taylor
Telephone: 604-691-7410
Facsimile: 604-893-2669

If to an Investor, to its address and facsimile number on the Schedule of
Investors attached hereto, with copies to such Investor’s representatives as set
forth on the Schedule of Investors or to such other address and/or facsimile
number and/or to the attention of such other person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

                              (c)      Failure of any party to exercise any
right or remedy under this Agreement or otherwise, or delay by a party in
exercising such right or remedy, shall not operate as a waiver thereof.

                              (d)      The laws of the State of Florida shall
govern all issues concerning the relative rights of the Company and the
Investors as its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Florida without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Florida or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Florida Each party hereby irrevocably
submits to the non-exclusive jurisdiction of the State Courts of the State of
Florida sitting in Broward County, Florida and federal courts for the Southern
District of Florida for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

12

--------------------------------------------------------------------------------

                              (e)      This Agreement, the Irrevocable Transfer
Agent Instructions, the Securities Purchase Agreement and related documents
including the Convertible Debenture and the Escrow Agreement dated the date
hereof by and among the Company, the Investors set forth on the Schedule of
Investors attached hereto, and James G. Dodrill II, P.A. (the “Escrow
Agreement”) and the Security Agreement dated the date hereof (the “Security
Agreement”) constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein. This Agreement, the Irrevocable Transfer Agent Instructions,
the Securities Purchase Agreement and related documents including the
Convertible Debenture, the Escrow Agreement and the Security Agreement supersede
all prior agreements and understandings among the parties hereto with respect to
the subject matter hereof and thereof.

                              (f)      This Agreement shall inure to the benefit
of and be binding upon the permitted successors and assigns of each of the
parties hereto.

                              (g)      The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

                              (h)      This Agreement may be executed in
identical counterparts, each of which shall be deemed an original but all of
which shall constitute one and the same agreement. This Agreement, once executed
by a party, may be delivered to the other party hereto by facsimile transmission
of a copy of this Agreement bearing the signature of the party so delivering
this Agreement.

                              (i)      Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent and no rules of strict construction
will be applied against any party.

                              (j)      This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

13

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have caused this Registration Rights
Agreement to be duly executed as of day and year first above written.

COMPANY:
MOBIVENTURES, INC.

By: ____________________________________
Name:  Peter Åhman
Title:    President

 

BUYER:
TRAFALGAR CAPITAL SPECIALIZED
INVESTMENT FUND, LUXEMBOURG
By:      Trafalgar Capital Sarl
Its:      General Partner

By: ____________________________________
Name:  Andrew Garai
Title:    Chairman of the Board

14

--------------------------------------------------------------------------------

SCHEDULE I

SCHEDULE OF INVESTORS

        Address/Facsimile Name   Signature   Number of Buyer         8-10 Rue
Mathias Hardt Trafalgar Capital Specialized   By: Trafalgar Capital Sarl   BP
3023 Investment Fund,   Its: General Partner   L-1030 Luxembourg Luxembourg    
  Facsimile:         011-44-207-405-0161     By: _________________________   and
    Name: Andrew Garai   001-786-323-1651     Its: Chairman of the Board    




--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

Attention:

          Re:      MOBIVENTURES, INC.

Ladies and Gentlemen:

          We are counsel to MobiVentures, Inc., a Nevada corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement (the “Securities Purchase Agreement”) entered into
by and among the Company and the investors named therein (collectively, the
“Investors”) pursuant to which the Company issued to the Investors shares of its
Common Stock, par value US$_______ per share (the “Common Stock”). Pursuant to
the Purchase Agreement, the Company also has entered into a Registration Rights
Agreement with the Investors (the “Registration Rights Agreement”) pursuant to
which the Company agreed, among other things, to register the Registrable
Securities (as defined in the Registration Rights Agreement) under the
Securities Act of 1933, as amended (the “1933 Act”). In connection with the
Company’s obligations under the Registration Rights Agreement, on ____________
____, the Company filed a Registration Statement on Form ________(File No.
333-_____________) (the “Registration Statement”) with the Securities and
Exchange SEC (the “SEC”) relating to the Registrable Securities which names each
of the Investors as a selling stockholder there under.

          In connection with the foregoing, we advise you that a member of the
SEC’s staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge,
after telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.

Very truly yours,

[INSERT NAME OF COMPANY COUNSEL]

By: _________________________________________

cc:      [LIST NAMES OF INVESTORS]

--------------------------------------------------------------------------------

EXHIBIT C

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

--------------------------------------------------------------------------------

IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

March 31, 2008

[Transfer Agent address block]
Attention: __________

          RE:      MOBIVENTURES, INC.

Ladies and Gentlemen:

          Reference is made to that certain Securities Purchase Agreement (the
“Securities Purchase Agreement”), dated the date hereof, by and between
MobiVentures, Inc., a corporation organized under the laws of Nevada (the
“Company”), and the Buyers set forth on Schedule I attached thereto
(collectively the “Buyer”), pursuant to which the Company shall sell to the
Buyer up to Two Million Dollars ($2,000,000) of the Company’s secured redeemable
convertible debentures, which shall be convertible into shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”). The shares of
Common Stock to be converted thereunder plus interest which may be converted
into Common Stock and any Liquidated Damages to which the Buyer may become
entitled pursuant to the Transaction Documents (as defined in the Securities
Purchase Agreement) , which may be converted into Common Stock thereunder are
referred to herein as the “Conversion Shares.” This letter shall serve as our
irrevocable authorization and direction to you (provided that you are the
transfer agent of the Company at such time) to issue the Conversion Shares in
shares of the Company’s Common Stock, in the event the Buyer has elected to have
the interest of the Convertible Debenture, pursuant to Section 1.05 of the
Convertible Debenture, paid in Common Stock (the “Interest Shares”), to the
Buyer from time to time upon surrender to you of a properly completed and duly
executed Conversion Notice, in the form attached hereto as Exhibit I, delivered
on behalf of the Company by James G. Dodrill II, P.A..

          Specifically, upon receipt by the Company or The Law Office of James
G. Dodrill II, P.A. of a copy of a Conversion Notice, you on behalf of the
Company, shall as soon as practicable, but in no event later than one (1)
Trading Day (as defined below) after receipt of such Conversion Notice, send,
via facsimile a Conversion Notice, which shall constitute an irrevocable
instruction to you to process such Conversion Notice in accordance with the
terms of these instructions. Upon your receipt of a copy of the executed
Conversion Notice, you shall use your best efforts to, within three (3) Trading
Days following the date of receipt of the Conversion Notice, (A) issue and
surrender to a common carrier for overnight delivery to the address as specified
in the Conversion Notice, a certificate, registered in the name of the Buyer or
its designee, for the number of shares of Common Stock to which the Buyer shall
be entitled as set forth in the Conversion Notice or (B) provided you are
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, upon the request of the Buyer, credit such aggregate number of
shares of Common Stock to which the Buyer shall be

--------------------------------------------------------------------------------

entitled to the Buyer’s or its designee’s balance account with DTC through its
Deposit Withdrawal At Custodian (“DWAC”) system provided the Buyer causes its
bank or broker to initiate the DWAC transaction. (“Trading Day” shall mean any
day on which the Nasdaq Market is open for customary trading.)

          The Company hereby confirms to you and the Buyer that certificates
representing the Conversion Shares, the Interest Shares and/or the Liquidated
Damages Shares shall not bear any legend restricting transfer of the Conversion
Shares thereby and should not be subject to any stop-transfer restrictions and
shall otherwise be freely transferable on the books and records of the Company
provided that the Company counsel delivers (i) the Notice of Effectiveness set
forth Exhibit II attached hereto and (ii) an opinion of counsel in the form set
forth in Exhibit III attached hereto, and that if the Conversion Shares, the
Interest Shares, and/or the Liquidated Damages Shares are not registered for
sale under the Securities Act of 1933, as amended, then the certificates for the
Conversion Shares shall bear the following legend:

> > “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
> > LAWS. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
> > OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
> > EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
> > OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF
> > COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION
> > IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS
> > SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”

           The Company hereby confirms and you acknowledge that in the event
Counsel to the Company does not issue an opinion of counsel as required to issue
the Conversion Shares and the Interest Shares free of legend the Company
authorizes and you will accept an opinion of Counsel from James G. Dodrill II,
P.A..

          The Company hereby confirms to you and the Buyer that no instructions
other than as contemplated herein will be given to you by the Company with
respect to the Conversion Shares, or the Interest Shares. The Company hereby
agrees that it shall not replace you as the Company’s transfer agent without the
prior written consent of the Buyer.

          Unless the Company is in breach of its agreement with the Transfer
Agent, any attempt by the Transfer Agent to resign as the Company’s transfer
agent hereunder shall not be effective until such time as the Company provides
to the Transfer Agent written notice that a suitable replacement has agreed to
serve as transfer agent and to be bound by the terms and conditions of these
Irrevocable Transfer Agent Instructions.

          Any attempt by you to resign as transfer agent hereunder shall not be
effective until such time as the Company provides to you written notice that a
suitable replacement has agreed to serve as transfer agent and to be bound by
the terms and conditions of these Irrevocable Transfer Agent Instructions.

2

--------------------------------------------------------------------------------

          The Company and you hereby acknowledge and confirm that complying with
the terms of this Agreement does not and shall not prohibit you from satisfying
any and all fiduciary responsibilities and duties it may owe to the Company.

          The Company and you acknowledge that the Buyer is relying on the
representations and covenants made by the Company and you hereunder and are a
material inducement to the Buyer purchasing convertible debentures under the
Securities Purchase Agreement. The Company and you further acknowledge that
without such representations and covenants of the Company and you made
hereunder, the Buyer would not enter into the Securities Purchase Agreement and
purchase convertible debentures pursuant thereto.

          Each party hereto specifically acknowledges and agrees that in the
event of a breach or threatened breach by a party hereto of any provision
hereof, the Buyer will be irreparably damaged and that damages at law would be
an inadequate remedy if these Irrevocable Transfer Agent Instructions were not
specifically enforced. Therefore, in the event of a breach or threatened breach
by a party hereto, including, without limitation, the attempted termination of
the agency relationship created by this instrument, the Buyer shall be entitled,
in addition to all other rights or remedies, to an injunction restraining such
breach, without being required to show any actual damage or to post any bond or
other security, and/or to a decree for specific performance of the provisions of
these Irrevocable Transfer Agent Instructions.

          IN WITNESS WHEREOF, the parties have caused this letter agreement
regarding Irrevocable Transfer Agent Instructions to be duly executed and
delivered as of the date first written above.

COMPANY:   THE FOREGOING INSTRUCTIONS ARE     ACKNOWLEDGED AND AGREED TO
MOBIVENTURES, INC.   THIS DAY OF MARCH 2008       By:
_____________________________________________   [TRANSFER AGENT] Name:    
Title:         By: _____________________________________________ [COMPANY
COUNSEL]   Name:     Title: By: _____________________________________________  
  Name:     Title:    

3

--------------------------------------------------------------------------------

SCHEDULE I

SCHEDULE OF BUYERS

        Address/Facsimile Name   Signature   Number of Buyer         8-10 Rue
Mathias Hardt Trafalgar Capital Specialized   By: Trafalgar Capital Sarl   BP
3023 Investment Fund, Luxembourg   Its: General Partner   L-1030 Luxembourg    
    Facsimile:         011-44-207-405-0161     By:
________________________________   and     Name: Andrew Garai   001-786-323-1651
    Its: Chairman of the Board    

SCHEDULE I-1

--------------------------------------------------------------------------------

EXHIBIT I

TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

FORM OF CONVERSION NOTICE

          The undersigned hereby irrevocably elects to convert US$ of the
principal amount of the above Debenture into Shares of Common Stock of
MobiVentures, Inc., according to the conditions stated therein, as of the
Conversion Date written below.

Conversion Date:           Applicable Conversion Price:           Signature:    
      Name:           Address:           Amount to be converted: US$        
Amount of Debenture   unconverted: US$         Conversion Price per share: US$  
      Number of shares of Common     Stock to be issued:           Please issue
the shares of     Common Stock in the following     name and to the following  
  address:           Issue to:           Authorized Signature:           Name:  
        Title:           Phone Number:           Broker DTC Participant Code:  
        Account Number:    

Please issue the shares of Common Stock in the following name and to the
following address:
* Note that receiving broker must initiate transaction on DWAC System.

EXHIBIT I-1

--------------------------------------------------------------------------------

EXHIBIT II

TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

_________, 200___

________


 

Attention:

RE:      MOBIVENTURES, INC.

Ladies and Gentlemen:

          We are counsel to MobiVentures, Inc., a corporation organized under
the laws of Nevada (the “Company”), and have represented the Company in
connection with that certain Securities Purchase Agreement, dated as of March
31, 2008 (the “Securities Purchase Agreement”), entered into by and among the
Company and the Buyers set forth on Schedule I attached thereto (collectively
the “Buyer”) pursuant to which the Company has agreed to sell to the Buyer up to
Two Million Dollars ($2,000,000) of secured redeemable convertible debentures
(“Debentures”), which shall be convertible into shares (the “Conversion Shares”)
of the Company’s common stock, par value $____ per share (the “Common Stock”),
in accordance with the terms of the Debentures and the Securities Purchase
Agreement. Pursuant to the Securities Purchase Agreement, the Company also has
entered into a Registration Rights Agreement, dated as of March 31, 2008, with
the Buyer (the “Investor Registration Rights Agreement”) pursuant to which the
Company agreed, among other things, to register the Conversion Shares under the
Securities Act of 1933, as amended (the “1933 Act”). In connection with the
Company’s obligations under the Securities Purchase Agreement and the
Registration Rights Agreement, on _______, 2008, the Company filed a
Registration Statement (File No. ___-_________) (the “Registration Statement”)
with the Securities and Exchange Commission (the “SEC”) relating to the sale of
the Conversion Shares.

          In connection with the foregoing, we advise you that a member of the
SEC’s staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at ____ P.M.
on __________, 2008 and we have no knowledge, after telephonic inquiry of a
member of the SEC’s staff, that any stop order suspending its effectiveness has
been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Conversion Shares are available for sale under
the 1933 Act pursuant to the Registration Statement.

          The Buyer has confirmed it shall comply with all securities laws and
regulations applicable to it including applicable prospectus delivery
requirements upon sale of the Conversion Shares.

 

EXHIBIT II-1

--------------------------------------------------------------------------------

Very truly yours,

[Company Counsel]

 

By: ______________________________________

 

 

EXHIBIT II-2

--------------------------------------------------------------------------------

EXHIBIT III

TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

FORM OF OPINION

________________ 2008

VIA FACSIMILE AND REGULAR MAIL

________

Attention:

          RE:      MOBIVENTURES, INC.

Ladies and Gentlemen:

          We have acted as special counsel to MobiVentures, Inc. (the
“Company”), in connection with the registration of ___________ shares (the
“Shares”) of its common stock with the Securities and Exchange Commission (the
“SEC”). We have not acted as your counsel. This opinion is given at the request
and with the consent of the Company.

          In rendering this opinion we have relied on the accuracy of the
Company’s Registration Statement on Form SB-2, as amended (the “Registration
Statement”), filed by the Company with the SEC on ____________, 2008. The
Company filed the Registration Statement on behalf of certain selling
stockholders (the “Selling Stockholders”). This opinion relates solely to the
Selling Shareholders listed on Exhibit “A” hereto and number of Shares set forth
opposite such Selling Stockholders’ names. The SEC declared the Registration
Statement effective on _____________, 2008.

          We understand that the Selling Stockholders acquired the Shares in a
private offering exempt from registration under the Securities Act of 1933, as
amended. Information regarding the Shares to be sold by the Selling Shareholders
is contained under the heading “Selling Stockholders” in the Registration
Statement, which information is incorporated herein by reference. This opinion
does not relate to the issuance of the Shares to the Selling Stockholders. The
opinions set forth herein relate solely to the sale or transfer by the Selling
Stockholders pursuant to the Registration Statement under the Federal laws of
the United States of America. We do not express any opinion concerning any law
of any state or other jurisdiction.

          In rendering this opinion we have relied upon the accuracy of the
foregoing statements.

 

EXHIBIT III-1

--------------------------------------------------------------------------------

          Based on the foregoing, it is our opinion that the sale of Shares has
been registered with the Securities and Exchange Commission under the Securities
Act of 1933, as amended, and that upon any sale of the Shares pursuant to the
registration statement at a time when such registration statement is effective,
the share certificates issuable to the purchase may be issued without any
restrictive legend under the Securities Act of 1933. This opinion relates solely
to the number of Shares set forth opposite the Selling Stockholders listed on
Exhibit “A” hereto.

          This opinion is furnished to you specifically in connection with the
issuance of the Shares, and solely for your information and benefit. This letter
may not be relied upon by you in any other connection, and it may not be relied
upon by any other person or entity for any purpose without our prior written
consent. This opinion may not be assigned, quoted or used without our prior
written consent. The opinions set forth herein are rendered as of the date
hereof and we will not supplement this opinion with respect to changes in the
law or factual matters subsequent to the date hereof.

Very truly yours,

 

JAMES G. DODRILL II, P.A.

 

EXHIBIT III-2

--------------------------------------------------------------------------------

EXHIBIT “A”

(LIST OF SELLING STOCKHOLDERS)

Name:   No. of Shares:

 

 

 

EXHIBIT A-1

--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SECURITY AGREEMENT

--------------------------------------------------------------------------------

SECURITY AGREEMENT

          THIS SECURITY AGREEMENT (the “Agreement”), is entered into and made
effective as of March 31, 2008, by and between MOBI VENTURES INC. (the
“Company”), and the BUYER(S) listed on Schedule I attached to the Securities
Purchase Agreement dated the date hereof (the “Secured Party”). Capitalized
words which are otherwise undefined in this Agreement shall have the same
definition as in the Securities Purchase Agreement.

          WHEREAS, the Company shall issue and sell to the Secured Party, as
provided in the Securities Purchase Agreement dated the date hereof, and the
Secured Party shall purchase Two Million Dollars ($2,000,000) of secured
convertible redeemable debentures (the “Redeemable Debentures”) in the
respective amounts set forth opposite each Buyer(s) name on Schedule I attached
to the Securities Purchase Agreement;

          WHEREAS, to induce the Secured Party to enter into the transaction
contemplated by the Securities Purchase Agreement, the Redeemable Debenture, the
Registration Rights Agreement and the Escrow Agreement (collectively referred to
as the “Transaction Documents”), the Company hereby grants to the Secured Party
a first priority security interest in and to the pledged property identified on
Exhibit “A” hereto (collectively referred to as the “Pledged Property”) until
the satisfaction of the Obligations, as defined herein below.

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, the parties hereto hereby
agree as follows:

ARTICLE 1.

DEFINITIONS AND INTERPRETATIONS

          Section 1.1.      Recitals.

          The above recitals are true and correct and are incorporated herein,
in their entirety, by this reference.

          Section 1.2.      Interpretations.

          Nothing herein expressed or implied is intended or shall be construed
to confer upon any person other than the Secured Party any right, remedy or
claim under or by reason hereof.

          Section 1.3.      Obligations Secured.

          The obligations secured hereby are any and all obligations of the
Company to the Secured Party now existing or hereinafter incurred to the Secured
Party, whether oral or written and whether arising before, on or after the date
hereof including, without limitation, those obligations of the Company to the
Secured Party under the Securities Purchase Agreement and the Secured Redeemable
Debenture and any other amounts now or hereafter owed to the Secured Party by
the Company thereunder or hereunder (collectively, the “Obligations”).

--------------------------------------------------------------------------------

ARTICLE 2.

PLEDGED PROPERTY, ADMINISTRATION OF COLLATERAL AND TERMINATION OF SECURITY
INTEREST

          Section 2.1.      Grant of Security Interest.

          1.      Company hereby pledges to the Secured Party and creates in the
Secured Party for its benefit a security interest for such time until the
Obligations are paid in full, in and to all of in the property described in
“Exhibit A” hereto, whether now existing or hereafter from time to time acquired
(collectively, the “Pledged Property.”).

                    (a)      Simultaneously with the execution and delivery of
this Agreement, the Company shall make, execute, acknowledge, file, record and
deliver to the Secured Party any documents reasonably requested by the Secured
Party to perfect its security interest in the Pledged Property. Simultaneously
with the execution and delivery of this Agreement, the Company shall make,
execute, acknowledge and deliver to the Secured Party such documents and
instruments, including, without limitation, financing statements, certificates,
affidavits and forms as may, in the Secured Party’s reasonable judgment, be
necessary to effectuate, complete or perfect, or to continue and preserve, the
security interest of the Secured Party in the Pledged Property, and the Secured
Party shall hold such documents and instruments as secured party, subject to the
terms and conditions contained herein.

          Section 2.2.      Rights; Interests; Etc.

                    (a)      So long as no Event of Default (as hereinafter
defined) shall have occurred and be continuing:

                              (i)      the Company shall be entitled to exercise
any and all rights pertaining to the Pledged Property or any part thereof for
any purpose not inconsistent with the terms hereof; and

                              (ii)      the Company shall be entitled to receive
and retain any and all payments paid or made in respect of the Pledged Property.

                    (b)      Upon the occurrence and during the continuance of
an Event of Default:

                              (i)      All rights of the Company to exercise the
rights which it would otherwise be entitled to exercise pursuant to Section
2.2(a)(i) hereof and to receive payments which it would otherwise be authorized
to receive and retain pursuant to Section 2.2(a)(ii) hereof shall be suspended,
and all such rights shall thereupon become vested in the Secured Party who shall
thereupon have the sole right to exercise such rights and to receive and hold as
Pledged Property such payments; provided, however, that if the Secured Party
shall become entitled and shall elect to exercise its right to realize on the
Pledged Property pursuant to Article 5 hereof, then all cash sums received by
the Secured Party, or held by Company for the benefit of the Secured Party and
paid over pursuant to Section 2.2(b)(ii) hereof, shall be applied against any
outstanding Obligations; and

2

--------------------------------------------------------------------------------

                              (ii)      All interest, dividends, income and
other payments and distributions which are received by the Company contrary to
the provisions of Section 2.2(b)(i) hereof shall be received in trust for the
benefit of the Secured Party, shall be segregated from other property of the
Company and shall be forthwith paid over to the Secured Party; or

                              (iii)      The Secured Party in its sole
discretion shall be authorized to sell any or all of the Pledged Property at
public or private sale in order to recoup all of the outstanding principal plus
accrued interest owed pursuant to the Redeemable Debenture as described herein

                    (c)      Each of the following events, subject to the lapse
of applicable cure periods, shall constitute a default under this Agreement
(each an “Event of Default”):

                              (i)      any default, whether in whole or in part,
shall occur in the payment to the Secured Party of principal, interest or other
item comprising the Obligations as and when due or with respect to any other
debt or obligation of the Company to a party other than the Secured Party;

                              (ii)      any default, whether in whole or in
part, shall occur in the due observance or performance of any obligations or
other covenants, terms or provisions to be performed under this Agreement or the
Transaction Documents;

                              (iii)      the Company shall: (1) make a general
assignment for the benefit of its creditors; (2) apply for or consent to the
appointment of a receiver, trustee, assignee, custodian, sequestrator,
liquidator or similar official for itself or any of its assets and properties;
(3) commence a voluntary case for relief as a debtor under the United States
Bankruptcy Code; (4) file with or otherwise submit to any governmental authority
any petition, answer or other document seeking: (A) reorganization, (B) an
arrangement with creditors or (C) to take advantage of any other present or
future applicable law respecting bankruptcy, reorganization, insolvency,
readjustment of debts, relief of debtors, dissolution or liquidation; (5) file
or otherwise submit any answer or other document admitting or failing to contest
the material allegations of a petition or other document filed or otherwise
submitted against it in any of the proceedings set forth in this Section
2.2(c)(iii) under any such applicable law, or (6) be adjudicated a bankrupt or
insolvent by a court of competent jurisdiction; or

                              (iv)      any case, proceeding or other action
shall be commenced against the Company for the purpose of effecting, or an
order, judgment or decree shall be entered by any court of competent
jurisdiction approving (in whole or in part) anything specified in Section
2.2(c)(iii) hereof, or any receiver, trustee, assignee, custodian, sequestrator,
liquidator or other official shall be appointed with respect to the Company, or
shall be appointed to take or shall otherwise acquire possession or control of
all or a substantial part of the assets and properties of the Company, and any
of the foregoing shall continue unstayed and in effect for any period of thirty
(30) days.

3

--------------------------------------------------------------------------------

ARTICLE 3.

ATTORNEY-IN-FACT; PERFORMANCE

          Section 3.1.      Secured Party Appointed Attorney-In-Fact.

          Upon the occurrence of an Event of Default, the Company hereby
appoints the Secured Party as its attorney-in-fact, with full authority in the
place and stead of the Company and in the name of the Company or otherwise, from
time to time in the Secured Party’s discretion to take any action and to execute
any instrument which the Secured Party may reasonably deem necessary to
accomplish the purposes of this Agreement, including, without limitation, to
receive and collect all instruments made payable to the Company representing any
payments in respect of the Pledged Property or any part thereof and to give full
discharge for the same. The Secured Party may demand, collect, receipt for,
settle, compromise, adjust, sue for, foreclose, or realize on the Pledged
Property as and when the Secured Party may determine. To facilitate collection,
the Secured Party may notify account debtors and obligors on any Pledged
Property or Pledged Property to make payments directly to the Secured Party.

          Section 3.2.      Secured Party May Perform.

          If the Company fails to perform any agreement contained herein, the
Secured Party, at its option, may itself perform, or cause performance of, such
agreement, and the expenses of the Secured Party incurred in connection
therewith shall be included in the Obligations secured hereby and payable by the
Company under Section 8.3.

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

          Section 4.1.      Authorization; Enforceability.

          Each of the parties hereto represents and warrants that it has taken
all action necessary to authorize the execution, delivery and performance of
this Agreement and the transactions contemplated hereby; and upon execution and
delivery, this Agreement shall constitute a valid and binding obligation of the
respective party, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights or by the principles
governing the availability of equitable remedies.

          Section 4.2.      Ownership of Pledged Property.

          The Company warrants and represents that it is the legal and
beneficial owner of the Pledged Property free and clear of any lien, security
interest, option or other charge or encumbrance except for the security interest
created by this Agreement and for the Permitted Liens. For purposes hereof,
“Permitted Liens” shall mean (i) liens for taxes or other governmental charges
which are not yet delinquent or are being contested in good faith by appropriate
proceedings, (ii) liens for carriers, contractors, warehousemen, mechanics,
materialmen, laborers, employees, suppliers or other similar persons arising by
operation of law and incurred in the ordinary course of business for sums not
yet delinquent or being contested in good faith, (iii) liens relating to
deposits made in the ordinary course of business in connection

4

--------------------------------------------------------------------------------

with workers’ compensation, unemployment insurance and other types of social
security or to secure the performance of leases, trade contracts or other
similar agreements; and (iv) in the case of real property, any matters,
restrictions, covenants, conditions, limitations, rights, rights of way,
encumbrances, encroachments, reservations, easements, agreements and other
matters of record, such state of facts of which an accurate survey or inspection
of the property would reveal and do not materially interfere with the use or
value of the property.

ARTICLE 5.

DEFAULT; REMEDIES; SUBSTITUTE COLLATERAL

          Section 5.1.      Default and Remedies.

                    (a)      If an Event of Default described in Section
2.2(c)(i) or (ii) occurs, then in each such case the Secured Party may declare
the Obligations to be due and payable immediately, by a notice in writing to the
Company, and upon any such declaration, the Obligations shall become immediately
due and payable. If an Event of Default described in Sections 2.2(c)(iii) or
(iv) occurs and is continuing for the period set forth therein, then the
Obligations shall automatically become immediately due and payable without
declaration or other act on the part of the Secured Party.

                    (b)      Upon the occurrence of an Event of Default, the
Secured Party shall: (i) be entitled to receive all distributions with respect
to the Pledged Collateral, (ii) to cause the Pledged Property to be transferred
into the name of the Secured Party or its nominee, (iii) to dispose of the
Pledged Property, and (iv) to realize upon any and all rights in the Pledged
Property then held by the Secured Party as provided herein.

          Section 5.2.      Method of Realizing Upon the Pledged Property: Other
Remedies.

          Upon the occurrence of an Event of Default, in addition to any rights
and remedies available at law or in equity, the following provisions shall
govern the Secured Party’s right to realize upon the Pledged Property:

                    (a)      Any item of the Pledged Property may be sold for
cash or other value in any number of lots at brokers board, public auction or
private sale and may be sold without demand, advertisement or notice (except
that the Secured Party shall give the Company ten (10) days’ prior written
notice of the time and place or of the time after which a private sale may be
made (the “Sale Notice”)), which notice period is hereby agreed to be
commercially reasonable. At any sale or sales of the Pledged Property, the
Company may bid for and purchase the whole or any part of the Pledged Property
and, upon compliance with the terms of such sale, may hold, exploit and dispose
of the same without further accountability to the Secured Party. The Company
will execute and deliver, or cause to be executed and delivered, such
instruments, documents, assignments, waivers, certificates, and affidavits and
supply or cause to be supplied such further information and take such further
action as the Secured Party reasonably shall require in connection with any such
sale.

5

--------------------------------------------------------------------------------

                    (b)      Any cash being held by the Secured Party as Pledged
Property and all cash proceeds received by the Secured Party in respect of, sale
of, collection from, or other realization upon all or any part of the Pledged
Property shall be applied as follows:

                              (i)      to the payment of all amounts due the
Secured Party for the expenses reimbursable to it hereunder or owed to it
pursuant to Section 8.3 hereof;

                              (ii)      to the payment of the Obligations then
due and unpaid.

                              (iii)      the balance, if any, to the person or
persons entitled thereto, including, without limitation, the Company.

                    (c)      In addition to all of the rights and remedies which
the Secured Party may have pursuant to this Agreement, the Secured Party shall
have all of the rights and remedies provided by law, including, without
limitation, those under the Uniform Commercial Code.

                    (d)      If the Company fails to pay such amounts due upon
the occurrence of an Event of Default which is continuing, then the Secured
Party may institute a judicial proceeding for the collection of the sums so due
and unpaid, may prosecute such proceeding to judgment or final decree and may
enforce the same against the Company and collect the monies adjudged or decreed
to be payable in the manner provided by law out of the property of Company,
wherever situated.

                    (e)      The Company agrees that it shall be liable for any
reasonable fees, expenses and costs incurred by the Secured Party in connection
with enforcement, collection and preservation of the Transaction Documents,
including, without limitation, reasonable legal fees and expenses, and such
amounts shall be deemed included as Obligations secured hereby and payable as
set forth in Section 8.3 hereof.

          Section 5.3.      Proofs of Claim.

          In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relating to the Company or the property of the Company or of
such other obligor or its creditors, the Secured Party (irrespective of whether
the Obligations shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Secured Party shall
have made any demand on the Company for the payment of the Obligations), shall
be entitled and empowered, by intervention in such proceeding or otherwise:

                              (i)      to file and prove a claim for the whole
amount of the Obligations and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Secured Party
(including any claim for the reasonable legal fees and expenses and other
expenses paid or incurred by the Secured Party permitted hereunder and of the
Secured Party allowed in such judicial proceeding), and

                              (ii)      to collect and receive any monies or
other property payable or deliverable on any such claims and to distribute the
same; and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby

6

--------------------------------------------------------------------------------

authorized by the Secured Party to make such payments to the Secured Party and,
in the event that the Secured Party shall consent to the making of such payments
directed to the Secured Party, to pay to the Secured Party any amounts for
expenses due it hereunder.

          Section 5.4.      Duties Regarding Pledged Property.

          The Secured Party shall have no duty as to the collection or
protection of the Pledged Property or any income thereon or as to the
preservation of any rights pertaining thereto, beyond the safe custody and
reasonable care of any of the Pledged Property actually in the Secured Party’s
possession.

ARTICLE 6.

AFFIRMATIVE COVENANTS

          The Company covenants and agrees that, from the date hereof and until
the Obligations have been fully paid and satisfied, unless the Secured Party
shall consent otherwise in writing (as provided in Section 8.4 hereof):

          Section 6.1.      Existence, Properties, Etc.

                    (a)      The Company shall do, or cause to be done, all
things, or proceed with due diligence with any actions or courses of action,
that may be reasonably necessary (i) to maintain Company’s due organization,
valid existence and good standing under the laws of its state of incorporation,
and (ii) to preserve and keep in full force and effect all qualifications,
licenses and registrations in those jurisdictions in which the failure to do so
could have a Material Adverse Effect (as defined below); and (b) the Company
shall not do, or cause to be done, any act impairing the Company’s corporate
power or authority (i) to carry on the Company’s business as now conducted, and
(ii) to execute or deliver this Agreement or any other document delivered in
connection herewith, including, without limitation, any UCC-1 Financing
Statements required by the Secured Party to which it is or will be a party, or
perform any of its obligations hereunder or thereunder. For purpose of this
Agreement, the term “Material Adverse Effect” shall mean any material and
adverse affect, whether individually or in the aggregate, upon (a) the Company’s
assets, business, operations, properties or condition, financial or otherwise or
results of operations of the Company, taken as a whole, excluding any change,
event, circumstance or effect that is caused by changes in general economic
conditions or changes generally affecting the industry in which the Company
operates (provided that such changes do not affect the Company in a materially
disproportionate manner); or (b) the Company’s ability to make payment as and
when due of all or any part of the Obligations; or (c) the Pledged Property.

          Section 6.2      Accounts and Reports.

          The Company shall maintain a standard system of accounting in
accordance with generally accepted accounting principles consistently applied
and provide, at its sole expense, to the Secured Party the following:

                    (b)      as soon as available, a copy of any notice or other
communication alleging any nonpayment or other material breach or default, or
any foreclosure or other action respecting

7

--------------------------------------------------------------------------------

any material portion of its assets and properties, received respecting any of
the indebtedness of the Company in excess of $25,000 (other than the
Obligations), or any demand or other request for payment under any guaranty,
assumption, purchase agreement or similar agreement or arrangement respecting
the indebtedness or obligations of others in excess of $25,000, including any
received from any person acting on behalf of the Secured Party or beneficiary
thereof, except for supplier requests in the normal course of business for
payment of past due accounts payable invoices so long as such past due amounts
do not exceed in the aggregate $50,000 at any time; and

                    (c)      within fifteen (15) days after the making of each
submission or filing, a copy of any report, financial statement, notice or other
document, whether periodic or otherwise, submitted to the shareholders of the
Company, or submitted to or filed by the Company with any governmental authority
involving or affecting (i) the Company that could have a Material Adverse
Effect; (ii) the Obligations; or (iii) any part of the Pledged Property.

          Section 6.2.      Maintenance of Books and Records; Inspection.

          The Company shall maintain its books, accounts and records in
accordance with United States generally accepted accounting principles
consistently applied, and permit the Secured Party, its officers and employees
and any professionals designated by the Secured Party in writing, during
business hours and upon reasonable notice to visit and inspect any of its
properties (including but not limited to the Pledged Property), corporate books
and financial records, and to discuss its accounts, affairs and finances with
any employee, officer or director thereof.

          Section 6.3.      Maintenance and Insurance.

                    (a)      The Company shall maintain or cause to be
maintained, at its own expense, all of its assets and properties in good working
order and condition, making all necessary repairs thereto and renewals and
replacements thereof.

                    (b)      The Company shall maintain or cause to be
maintained, at its own expense, insurance in form, substance and amounts
(including deductibles), which the Company deems reasonably necessary to the
Company’s business, (i) adequate to insure all assets and properties of the
Company, which assets and properties are of a character usually insured by
persons engaged in the same or similar business against loss or damage resulting
from fire or other risks included in an extended coverage policy; (ii) against
public liability and other tort claims that may be incurred by the Company;
(iii) as may be required by the Transaction Documents and/or applicable law and
(iv) as may be reasonably requested by Secured Party, all with adequate,
financially sound and reputable insurers.

          Section 6.4.      Contracts and Other Collateral.

          The Company shall perform all of its obligations under or with respect
to each instrument, receivable, contract and other intangible included in the
Pledged Property to which the Company is now or hereafter will be party on a
timely basis and in the manner therein required, including, without limitation,
this Agreement.

8

--------------------------------------------------------------------------------

          Section 6.5.      Defense of Collateral, Etc.

          The Company shall defend and enforce its right, title and interest in
and to any part of: (a) the Pledged Property; and (b) if not included within the
Pledged Property, those assets and properties whose loss could have a Material
Adverse Effect, the Company shall defend the Secured Party’s right, title and
interest in and to each and every part of the Pledged Property, each against all
manner of claims and demands on a timely basis to the full extent permitted by
applicable law.

          Section 6.6.      Payment of Debts, Taxes, Etc.

          The Company shall pay, or cause to be paid, all of its indebtedness
and other liabilities and perform, or cause to be performed, all of its
obligations in accordance with the respective terms thereof, and pay and
discharge, or cause to be paid or discharged, all taxes, assessments and other
governmental charges and levies imposed upon it (other than those being
contested by the Company in good faith), upon any of its assets and properties
on or before the last day on which the same may be paid without penalty, as well
as pay all other lawful claims (whether for services, labor, materials, supplies
or otherwise) as and when due

          Section 6.7.      Taxes and Assessments; Tax Indemnity.

          The Company shall (a) file all tax returns and appropriate schedules
thereto that are required to be filed under applicable law, prior to the date of
delinquency, (b) pay and discharge all taxes, assessments and governmental
charges or levies imposed upon the Company, upon its income and profits or upon
any properties belonging to it, prior to the date on which penalties attach
thereto, and (c) pay all taxes, assessments and governmental charges or levies
that, if unpaid, might become a lien or charge upon any of its properties;
provided, however, that the Company in good faith may contest any such tax,
assessment, governmental charge or levy described in the foregoing clauses (b)
and (c) so long as appropriate reserves are maintained with respect thereto.

          Section 6.8.      Compliance with Law and Other Agreements.

          The Company shall maintain its business operations and property owned
or used in connection therewith in compliance with (a) all applicable federal,
state and local laws, regulations and ordinances governing such business
operations and the use and ownership of such property, and (b) all agreements,
licenses, franchises, indentures and mortgages to which the Company is a party
or by which the Company or any of its properties is bound. Without limiting the
foregoing, the Company shall pay all of its indebtedness promptly in accordance
with the terms thereof.

          Section 6.9.      Notice of Default.

          The Company shall give written notice to the Secured Party of the
occurrence of any default or Event of Default under this Agreement or the
Transaction Documents, promptly upon the occurrence thereof.

9

--------------------------------------------------------------------------------

          Section 6.10.      Notice of Litigation.

          The Company shall give notice, in writing, to the Secured Party of (a)
any actions, suits or proceedings wherein the amount at issue is in excess of
$50,000, instituted by any persons against the Company, or affecting any of the
assets of the Company, and (b) any dispute, not resolved within fifteen (15)
days of the commencement thereof, between the Company on the one hand and any
governmental or regulatory body on the other hand, which might reasonably be
expected to have a Material Adverse Effect on the business operations or
financial condition of the Company.

ARTICLE 7.

NEGATIVE COVENANTS

          The Company covenants and agrees that, from the date hereof until the
Obligations have been fully paid and satisfied, the Company shall not, unless
the Secured Party shall consent otherwise in writing:

          Section 7.1.      Indebtedness.

          Other than in the ordinary course of business consistent with past
practice, the Company shall not directly or indirectly permit, create, incur,
assume, permit to exist, increase, renew or extend on or after the date hereof
any indebtedness on its part, including commitments, contingencies and credit
availabilities, or apply for or offer or agree to do any of the foregoing.

          Section 7.2.      Liens and Encumbrances.

          Except for Permitted Liens and for transfers in the ordinary course of
business, and except for such assignment, transfer, pledge, mortgage, security
interest or other lien or encumbrance as is outstanding on the date of this
Agreement, the Company shall not directly or indirectly make, create, incur,
assume or permit to exist any assignment, transfer, pledge, mortgage, security
interest or other lien or encumbrance of any nature in, to or against any part
of the Pledged Property or of the Company’s capital stock, or offer or agree to
do so, or own or acquire or agree to acquire any asset or property of any
character subject to any of the foregoing encumbrances (including any
conditional sale contract or other title retention agreement), or assign, pledge
or in any way transfer or encumber its right to receive any income or other
distribution or proceeds from any part of the Pledged Property; or enter into
any sale-leaseback financing respecting any part of the Pledged Property as
lessee, or cause or assist the inception or continuation of any of the
foregoing.

10

--------------------------------------------------------------------------------

          Section 7.3.      Certificate of Incorporation, By-Laws, Mergers,
Consolidations, Acquisitions and Sales, Sales of Capital Stock, Incurrence of
Debt.

          Other than in the ordinary course of business, without the prior
express written consent of the Secured Party, the Company shall not: (a) Amend
its Articles of Incorporation or ByLaws; (b) issue or sell its common stock
without consideration or for a consideration per share less than the bid price
of the common stock determined immediately prior to its issuance, (c) issue or
sell any Preferred Stock, warrant, option, right, contract, call, or other
security or instrument granting the holder thereof the right to acquire Common
Stock without consideration or for a consideration per share less than such
Common Stock’s bid price value determined immediately prior to its issuance, (d)
incur any additional debt or permit any subsidiary of the Company to incur any
additional debt without the Secured Party’s prior written consent.; (c) be a
party to any merger, consolidation or corporate reorganization, (d) purchase or
otherwise acquire all or substantially all of the assets or stock of, or any
partnership or joint venture interest in, any other person, firm or entity, (e)
sell, transfer, convey, grant a security interest in (except for Permitted
Liens) or lease all or any substantial part of its assets, nor (f) create any
new subsidiaries nor convey any of its assets to any subsidiary.

          Section 7.4.      Management, Ownership.

          The Company shall not materially change its ownership, executive staff
or management without the prior written consent of the Secured Party. The
ownership, executive staff and management of the Company are material factors in
the Secured Party's willingness to institute and maintain a lending relationship
with the Company.

          Section 7.5.      Dividends, Etc.

          The Company shall not declare or pay any dividend of any kind, in cash
or in property, on any class of its capital stock, nor purchase, redeem, retire
or otherwise acquire for value any shares of such stock, nor make any
distribution of any kind in respect thereof, nor make any return of capital to
shareholders, nor make any payments in respect of any pension, profit sharing,
retirement, stock option, stock bonus, incentive compensation or similar plan
(except as required or permitted hereunder), without the prior written consent
of the Secured Party.

          Section 7.6.      Guaranties; Loans.

          Other than in the ordinary course of business, and except for such
guarantees or liabilities as are outstanding on the date of this Agreement, the
Company shall not guarantee nor be liable in any manner, whether directly or
indirectly, or become contingently liable after the date of this Agreement in
connection with the obligations or indebtedness of any person or persons, except
for (i) the indebtedness currently secured by the liens identified on the
Pledged Property identified on Exhibit A hereto and (ii) the endorsement of
negotiable instruments payable to the Company for deposit or collection in the
ordinary course of business. The Company shall not make any loan, advance or
extension of credit to any person other than in the normal course of its
business.

11

--------------------------------------------------------------------------------

          Section 7.7.      Debt.

          Other than in the ordinary course of business, and except for such
indebtedness as is outstanding on the date of this Agreement, without the prior
written approval of Secured Party, the Company shall not create, incur, assume
or suffer to exist any additional indebtedness of any description whatsoever in
an aggregate amount in excess of $50,000 (excluding any indebtedness of the
Company to the Secured Party, trade accounts payable and accrued expenses
incurred in the ordinary course of business and the endorsement of negotiable
instruments payable to the Company, respectively for deposit or collection in
the ordinary course of business).

          Section 7.8.      Conduct of Business.

          The Company will continue to engage in a business of the general type
as conducted by it on the date of this Agreement.

          Section 7.9.      Places of Business.

          The location of the Company’s chief place of business is at the
address set forth in Section 8.1 hereof. The Company shall not change the
location of its chief place of business, chief executive office or any place of
business disclosed to the Secured Party or move any of the Pledged Property from
its current location without thirty (30) days' prior written notice to the
Secured Party in each instance.

ARTICLE 8.

MISCELLANEOUS

          Section 8.1.      Notices.

          All notices or other communications required or permitted to be given
pursuant to this Agreement shall be in writing and shall be considered as duly
given on: (a) the date of delivery, if delivered in person, by nationally
recognized overnight delivery service or (b) five (5) days after mailing if
mailed from within the continental United States by certified mail, return
receipt requested to the party entitled to receive the same:

  If to the Secured Party: Trafalgar Capital Specialized Investment Fund    
8-10 Rue Mathias Hardt     BP 3023     L-1030 Luxembourg     Attention: Andrew
Garai, Chairman of the Board of     Trafalgar Capital Sarl, General Partner    
Facsimile:           011-44-207-405-0161 and                                
001-786-323-1651

12

--------------------------------------------------------------------------------


  With a copy to: James G. Dodrill II, P.A.     5800 Hamilton Way     Boca
Raton, FL 33496     Attention:         James Dodrill, Esq.     Telephone:      
(561) 862-0529     Facsimile:          (561) 892-7787               And if to
the Company: MobiVentures, Inc.     Sunnyside     Brinkworth     Chippenham    
Wiltshire     SN15 5BY     England     Attention: Mr. Peter Åhman, President    
Telephone: +358 40 5514177     Facsimile: +44 8452 991729               With a
copy to: Lang Michener LLP     Royal Centre, 1055 West Georgia Stree, Suite 1500
    PO Box 11117     Vancouver, VC Canada V6E 4N7     Attention: Michael H.
Taylor     Telephone: 604-691-7410     Facsimile: 604-893-2669

          Any party may change its address by giving notice to the other party
stating its new address. Commencing on the tenth (10th) day after the giving of
such notice, such newly designated address shall be such party’s address for the
purpose of all notices or other communications required or permitted to be given
pursuant to this Agreement.

          Section 8.2.      Severability.

          If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and shall not in any manner affect or render invalid or unenforceable
any other severable provision of this Agreement, and this Agreement shall be
carried out as if any such invalid or unenforceable provision were not contained
herein.

          Section 8.3.      Expenses.

          In the event of an Event of Default, the Company will pay to the
Secured Party the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel, which the Secured Party may incur
in connection with: (i) the custody or preservation of, or the sale, collection
from, or other realization upon, any of the Pledged Property; (ii) the

13

--------------------------------------------------------------------------------

exercise or enforcement of any of the rights of the Secured Party hereunder or
(iii) the failure by the Company to perform or observe any of the provisions
hereof.

          Section 8.4.      Waivers, Amendments, Etc.

          The Secured Party’s delay or failure at any time or times hereafter to
require strict performance by Company of any undertakings, agreements or
covenants shall not waiver, affect, or diminish any right of the Secured Party
under this Agreement to demand strict compliance and performance herewith. Any
waiver by the Secured Party of any Event of Default shall not waive or affect
any other Event of Default, whether such Event of Default is prior or subsequent
thereto and whether of the same or a different type. None of the undertakings,
agreements and covenants of the Company contained in this Agreement, and no
Event of Default, shall be deemed to have been waived by the Secured Party, nor
may this Agreement be amended, changed or modified, unless such waiver,
amendment, change or modification is evidenced by an instrument in writing
specifying such waiver, amendment, change or modification and signed by the
Secured Party.

          Section 8.5.      Continuing Security Interest.

          This Agreement shall create a continuing security interest in the
Pledged Property and shall: (i) remain in full force and effect until payment in
full of the Obligations (whether by payment of cash, redemption or conversion);
and (ii) be binding upon the Company and its successors and heirs and (iii)
inure to the benefit of the Secured Party and its successors and assigns. Upon
the payment or satisfaction in full of the Obligations, the Company shall be
entitled to the return, at its expense, of such of the Pledged Property as shall
not have been sold in accordance with Section 5.2 hereof or otherwise applied
pursuant to the terms hereof. Upon payment in full of all Obligations, the
Secured Party shall execute and deliver to the Company all instruments and other
documents as may be necessary or proper to release the lien on and security
interest in the Pledged Property which has been granted hereunder.

          Section 8.6.      Independent Representation.

          Each party hereto acknowledges and agrees that it has received or has
had the opportunity to receive independent legal counsel of its own choice and
that it has been sufficiently apprised of its rights and responsibilities with
regard to the substance of this Agreement.

          Section 8.7.      Applicable Law: Jurisdiction.

          This Agreement shall be governed by and interpreted in accordance with
the laws of the State of Florida without regard to the principles of conflict of
laws. The parties further agree that any action between them shall be heard in
Florida and expressly consent to the jurisdiction and venue of the Florida State
Court sitting in Broward County, Florida or the United States District Court for
the Southern District of Florida, for the adjudication of any civil action
asserted pursuant to this Paragraph.

14

--------------------------------------------------------------------------------

          Section 8.8.      Waiver of Jury Trial.

          AS A FURTHER INDUCEMENT FOR THE SECURED PARTY TO ENTER INTO THIS
AGREEMENT AND TO MAKE THE FINANCIAL ACCOMMODATIONS TO THE COMPANY, THE COMPANY
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY
WAY TO THIS AGREEMENT AND/OR ANY AND ALL OTHER DOCUMENTS RELATED TO THIS
TRANSACTION.

          Section 8.9.      Entire Agreement.

          This Agreement constitutes the entire agreement among the parties and
supersedes any prior agreement or understanding among them with respect to the
subject matter hereof.

          Section 8.10      Limited One Time Right to Factor Receivables.

           The Company shall have the ability to factor the receivables of Pure
Promoter Ltd as a one time factoring arrangement during the period of this
agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

15

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have executed this Security
Agreement as of the date first above written.

COMPANY:
MOBI VENTURES, INC.

By: __________________________________________________
Name:    Peter Åhman
Title:      President


SECURED PARTY:
TRAFALGAR CAPITAL SPECIALIZED
INVESTMENT FUND, LUXEMBOURG
By:         Trafalgar Capital Sarl
Its:         General Partner

By: __________________________________________________
Name:
Title:      Portfolio Manager

16

--------------------------------------------------------------------------------

EXHIBIT A

DEFINITION OF PLEDGED PROPERTY

          For the purpose of securing prompt and complete payment and
performance by the Company of all of the Obligations, the Company
unconditionally and irrevocably hereby grants to the Secured Party a continuing
security interest in and to, and lien upon, all of the Company’s and its current
or future acquired subsidiaries’ assets, including specifically the following
Pledged Property of the Company and its current or future acquired subsidiaries:

                    (a)      all goods of the Company, including, without
limitation, machinery, equipment, furniture, furnishings, fixtures, signs,
lights, tools, parts, supplies and motor vehicles of every kind and description,
now or hereafter owned by the Company or in which the Company may have or may
hereafter acquire any interest, and all replacements, additions, accessions,
substitutions and proceeds thereof, arising from the sale or disposition
thereof, and where applicable, the proceeds of insurance and of any tort claims
involving any of the foregoing;

                    (b)      all inventory of the Company, including, but not
limited to, all goods, wares, merchandise, parts, supplies, finished products,
other tangible personal property, including such inventory as is temporarily out
of Company’s custody or possession and including any returns upon any accounts
or other proceeds, including insurance proceeds, resulting from the sale or
disposition of any of the foregoing;

                    (c)      all contract rights and general intangibles of the
Company, including, without limitation, goodwill, trademarks, trade styles,
trade names, leasehold interests, partnership or joint venture interests,
patents and patent applications, copyrights, deposit accounts whether now owned
or hereafter created;

                    (d)      all documents, warehouse receipts, instruments and
chattel paper of the Company whether now owned or hereafter created;

                    (e)      subject to 8.10 of the Security Agreement, all
accounts and other receivables, instruments or other forms of obligations and
rights to payment of the Company (herein collectively referred to as
“Accounts”), together with the proceeds thereof, all goods represented by such
Accounts and all such goods that may be returned by the Company’s customers, and
all proceeds of any insurance thereon, and all guarantees, securities and liens
which the Company may hold for the payment of any such Accounts including,
without limitation, all rights of stoppage in transit, replevin and reclamation
and as an unpaid vendor and/or lienor, all of which the Company represents and
warrants will be bona fide and existing obligations of its respective customers,
arising out of the sale of goods by the Company in the ordinary course of
business;

                    (f)      to the extent assignable, all of the Company’s
rights under all present and future authorizations, permits, licenses and
franchises issued or granted in connection with the operations of any of its
facilities;

                    (g)      all products and proceeds (including, without
limitation, insurance proceeds) from the above-described Pledged Property; and

                    (h)      all equity interests, securities or other
instruments in other companies, including, without limitation, any subsidiaries,
investments or other entities (whether or not controlled).

A-1

--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PLEDGE AGREEMENT

--------------------------------------------------------------------------------

PLEDGE AGREEMENT

          THIS PLEDGE AGREEMENT (the “Agreement”) is made and entered into as of
March 31, 2008 (the “Effective Date”) by and among MOBI VENTURES, INC., a
corporation organized and existing under the laws of Nevada (the “Company” and
the “Pledgor”), TRAFALGAR CAPITAL SPECIALIZED INVESTMENT FUND, LUXEMBOURG, (the
“Pledgee”), and JAMES G. DODRILL II, P.A., as escrow agent (“Escrow Agent”).

RECITALS:

          WHEREAS, in order to secure the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all of the
Company’s obligations (the “Obligations”) to the Pledgee or any successor to the
Pledgee under this Agreement, the Securities Purchase Agreement of even date
herewith between the Pledgor and the Pledgee (the “Securities Purchase
Agreement”), the Convertible Redeemable Debentures (the “Convertible Redeemable
Debentures”) issued or to be issued by the Company to the Pledgee, either now or
in the future, up to a total of Two Million Dollars ($2,000,000) of principal,
plus any interest, costs, fees, and other amounts owed to the Pledgee
thereunder, the Security Agreement of even date herewith between the Pledgor and
the Pledgee (the “Security Agreement”), and all other contracts entered into
between the parties hereto (collectively, the “Transaction Documents”), the
Pledgor has agreed to irrevocably pledge to the Pledgee Six Million Dollars
($6,000,000) of the Pledgor’s common stock with each share valued at the
Conversion Price as defined in the Convertible Redeemable Debentures (the
“Pledged Shares”).

          NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

TERMS AND CONDITIONS

     1. Pledge and Transfer of Pledged Shares.

               1.1. The Pledgor hereby grants to Pledgee a security interest in
all Pledged Shares as security for the Company’s obligations under the
Convertible Redeemable Debentures. Prior to disbursement of proceeds to the
Company, the Pledgor shall deliver to the Escrow Agent stock certificates
representing the Pledged Shares, in such denominations as requested by the
Pledgee, together with duly executed stock powers or other appropriate transfer
documents executed in blank by the Pledgor (the “Transfer Documents”), and such
stock certificates and Transfer Documents shall be held by the Escrow Agent
until the full payment of all amounts due to the Pledgee under the Convertible
Redeemable Debentures and through repayment in accordance with the terms of the
Convertible Redeemable Debentures, or the termination or expiration of this
Agreement.

--------------------------------------------------------------------------------

          2. Rights Relating to Pledged Shares. Upon the occurrence of an Event
of Default (as defined herein), the Pledgee shall be entitled to vote the
Pledged Shares, to receive dividends and other distributions thereon, and to
enjoy all other rights and privileges incident to the ownership of the Pledged
Shares.

          3. Release of Pledged Shares from Pledge. Upon the payment of all
amounts due to the Pledgee under the Convertible Redeemable Debentures by
repayment in accordance with the terms of the Convertible Redeemable Debentures,
the parties hereto shall notify the Escrow Agent to such effect in writing. Upon
receipt of such written notice for payment of the amounts due to the Pledgee
under the Convertible Redeemable Debentures, the Escrow Agent shall return to
the Pledgor the Transfer Documents and the certificates representing the Pledged
Shares, (collectively the “Pledged Materials”), whereupon any and all rights of
Pledgee in the Pledged Materials shall be terminated. Notwithstanding anything
to the contrary contained herein, upon full payment of all amounts due to the
Pledgee under the Convertible Redeemable Debentures, by repayment in accordance
with the terms of the Convertible Redeemable Debentures, this Agreement and
Pledgee’s security interest and rights in and to the Pledged Shares shall
terminate.

          4. Event of Default. An “Event of Default” shall be deemed to have
occurred under this Agreement upon an Event of Default under the Transaction
Documents.

          5. Remedies. Upon and anytime after the occurrence of an Event of
Default, the Pledgee shall have the right to provide written notice of such
Event of Default (the “Default Notice”) to the Escrow Agent, with a copy to the
Pledgor. As soon as practicable after receipt of the Default Notice, the Escrow
Agent shall deliver to Pledgee the Pledged Materials held by the Escrow Agent
hereunder. Upon receipt of the Pledged Materials, the Pledgee shall have the
right to (i) sell the Pledged Shares and to apply the proceeds of such sales,
net of any selling commissions, to the Obligations owed to the Pledgee by the
Pledgor under the Transaction Documents, including, without limitation,
outstanding principal, interest, legal fees, and any other amounts owed to the
Pledgee, and exercise all other rights and (ii) any and all remedies of a
secured party with respect to such property as may be available under the
Uniform Commercial Code as in effect in the State of Nevada. To the extent that
the net proceeds received by the Pledgee are insufficient to satisfy the
Obligations in full, the Pledgee shall be entitled to a deficiency judgment
against the Pledgor for such amount. The Pledgee shall have the absolute right
to sell or dispose of the Pledged Shares in any manner it sees fit and shall
have no liability to the Pledgor or any other party for selling or disposing of
such Pledged Shares even if other methods of sales or dispositions would or
allegedly would result in greater proceeds than the method actually used. The
Escrow Agent shall have the absolute right to disburse the Pledged Shares to the
Pledgee in batches not to exceed 9.9% of the outstanding capital of the Pledgor
(which limit may be waived by the Pledgee providing not less than 65 days’ prior
written notice to the Escrow Agent). The Pledgee shall return any Pledged Shares
released to it and remaining after the Pledgee has applied the net proceeds to
all amounts owed to the Pledgee.

--------------------------------------------------------------------------------

               5.1. Each right, power and remedy of the Pledgee provided for in
this Agreement or any other Transaction Document shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Pledgee of any one or more of
the rights, powers or remedies provided for in this Agreement or any other
Transaction Document or now or hereafter existing at law or in equity or by
statute or otherwise shall not preclude the simultaneous or later exercise by
the Pledgee of all such other rights, powers or remedies, and no failure or
delay on the part of the Pledgee to exercise any such right, power or remedy
shall operate as a waiver thereof. No notice to or demand on the Pledgor in any
case shall entitle it to any other or further notice or demand in similar or
other circumstances or constitute a waiver of any of the rights of the Pledgee
to any other further action in any circumstances without demand or notice. The
Pledgee shall have the full power to enforce or to assign or contract is rights
under this Agreement to a third party.

          6. Concerning the Escrow Agent.

               6.1. The Escrow Agent undertakes to perform only such duties as
are expressly set forth herein and no implied duties or obligations shall be
read into this Agreement against the Escrow Agent.

               6.2. The Escrow Agent may act in reliance upon any writing or
instrument or signature which it, in good faith, believes to be genuine, may
assume the validity and accuracy of any statement or assertion contained in such
a writing or instrument, and may assume that any person purporting to give any
writing, notice, advice or instructions in connection with the provisions hereof
has been duly authorized to do so. The Escrow Agent shall not be liable in any
manner for the sufficiency or correctness as to form, manner, and execution, or
validity of any instrument deposited in this escrow, nor as to the identity,
authority, or right of any person executing the same; and its duties hereunder
shall be limited to the safekeeping of such certificates, monies, instruments,
or other document received by it as such escrow holder, and for the disposition
of the same in accordance with the written instruments accepted by it in the
escrow.

               6.3. Pledgee and the Pledgor hereby agree, to defend and
indemnify the Escrow Agent and hold it harmless from any and all claims,
liabilities, losses, actions, suits, or proceedings at law or in equity, or any
other expenses, fees, or charges of any character or nature which it may incur
or with which it may be threatened by reason of its acting as Escrow Agent under
this Agreement; and in connection therewith, to indemnify the Escrow Agent
against any and all expenses, including attorneys’ fees and costs of defending
any action, suit, or proceeding or resisting any claim (and any costs incurred
by the Escrow Agent pursuant to Sections 6.4 or 6.5 hereof). The Escrow Agent
shall be vested with a lien on all property deposited hereunder, for
indemnification of attorneys’ fees and court costs regarding any suit,
proceeding or otherwise, or any other expenses, fees, or charges of any
character or nature, which may be incurred by the Escrow Agent by reason of
disputes arising between the makers of this escrow as to the correct
interpretation of this Agreement and instructions given to the Escrow Agent
hereunder, or otherwise, with the right of the Escrow Agent, regardless of the
instructions aforesaid, to

--------------------------------------------------------------------------------

hold said property until and unless said additional expenses, fees, and charges
shall be fully paid. Any fees and costs charged by the Escrow Agent for serving
hereunder shall be paid by the Pledgor.

               6.4. If any of the parties shall be in disagreement about the
interpretation of this Agreement, or about the rights and obligations, or the
propriety of any action contemplated by the Escrow Agent hereunder, the Escrow
Agent may, at its sole discretion deposit the Pledged Materials with the Clerk
of the United States District Court Southern District of Florida, sitting in
Miami, Florida, and, upon notifying all parties concerned of such action, all
liability on the part of the Escrow Agent shall fully cease and terminate. The
Escrow Agent shall be indemnified by the Pledgor, the Company and Pledgee for
all costs, including reasonable attorneys’ fees in connection with the aforesaid
proceeding, and shall be fully protected in suspending all or a part of its
activities under this Agreement until a final decision or other settlement in
the proceeding is received.

               6.5. The Escrow Agent may consult with counsel of its own choice
(and the costs of such counsel shall be paid by the Pledgor and Pledgee) and
shall have full and complete authorization and protection for any action taken
or suffered by it hereunder in good faith and in accordance with the opinion of
such counsel. The Escrow Agent shall not be liable for any mistakes of fact or
error of judgment, or for any actions or omissions of any kind, unless caused by
its willful misconduct or gross negligence.

               6.6. The Escrow Agent may resign upon ten (10) days’ written
notice to the parties in this Agreement. If a successor Escrow Agent is not
appointed within this ten (10) day period, the Escrow Agent may petition a court
of competent jurisdiction to name a successor.

               6.7 Conflict Waiver. The Pledgor hereby acknowledges that the
Escrow Agent is securities counsel to the Pledgee and counsel to the Pledgee in
connection with the transactions contemplated and referred herein. The Pledgor
agrees that in the event of any dispute arising in connection with this
Agreement or otherwise in connection with any transaction or agreement
contemplated and referred herein, the Escrow Agent shall be permitted to
continue to represent the Pledgee and the Pledgor will not seek to disqualify
such counsel and waives any objection Pledgor might have with respect to the
Escrow Agent acting as the Escrow Agent pursuant to this Agreement.

               6.8 Notices. Unless otherwise provided herein, all demands,
notices, consents, service of process, requests and other communications
hereunder shall be in writing and shall be delivered in person or by overnight
courier service, or mailed by certified mail, return receipt requested,
addressed:

  If to the Pledgor, to: MobiVentures, Inc.     Sunnyside     Brinkworth


--------------------------------------------------------------------------------


    Chippenham     Wiltshire     SN15 5BY     England     Attention: Mr. Peter
Åhman, President     Telephone: +358 40 5514177     Facsimile: +44 8452 991729  
            With a copy to: Lang Michener LLP     Royal Centre, 1055 West
Georgia Stree, Suite 1500     PO Box 11117     Vancouver, VC Canada V6E 4N7    
Attention: Michael H. Taylor     Telephone: 604-691-7410     Facsimile:
604-893-2669         If to the Pledgee: Trafalgar Capital Specialized    
Investment Fund, Luxembourg     8-10 Rue Mathias Hardt     BP 3023     L-1030
Luxembourg     Attention: Andrew Garai, Chairman of the Board of     Trafalgar
Capital Sarl, the General Partner     Facsimile: 011-44-207-405-0161     and
001-786-323-1651       With copy to: James G. Dodrill II, P.A.     5800 Hamilton
Way     Boca Raton, FL 33496     Telephone: (561) 862-0529     Facsimile: (561)
892-7787

Any such notice shall be effective (a) when delivered, if delivered by hand
delivery or overnight courier service, or (b) five (5) days after deposit in the
United States mail, as applicable.

          7. Binding Effect. All of the covenants and obligations contained
herein shall be binding upon and shall inure to the benefit of the respective
parties, their successors and assigns.

          8. Governing Law; Venue; Service of Process. The validity,
interpretation and performance of this Agreement shall be determined in
accordance with the laws of the State of Florida applicable to contracts made
and to be performed wholly within that state except to the extent that Federal
law applies. The parties hereto agree that any disputes, claims, disagreements,
lawsuits, actions or controversies of any type or nature whatsoever

--------------------------------------------------------------------------------

that, directly or indirectly, arise from or relate to this Agreement, including,
without limitation, claims relating to the inducement, construction, performance
or termination of this Agreement, shall be brought in the state state courts
located in Broward County, Florida or United States District Courts for the
Southern District of Florida, and the parties hereto agree not to challenge the
selection of that venue in any such proceeding for any reason, including,
without limitation, on the grounds that such venue is an inconvenient forum. The
parties hereto specifically agree that service of process may be made, and such
service of process shall be effective if made, pursuant to Section 8 hereto.

          9. Enforcement Costs. If any legal action or other proceeding is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach, default or misrepresentation in connection with any provisions of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees, court costs and all expenses even if not
taxable as court costs (including, without limitation, all such fees, costs and
expenses incident to appeals), incurred in that action or proceeding, in
addition to any other relief to which such party or parties may be entitled.

          10. Remedies Cumulative. No remedy herein conferred upon any party is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law, in equity, by statute, or
otherwise. No single or partial exercise by any party of any right, power or
remedy hereunder shall preclude any other or further exercise thereof.

          11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same instrument.

          12. No Penalties. No provision of this Agreement is to be interpreted
as a penalty upon any party to this Agreement.

          13. JURY TRIAL. EACH OF THE PLEDGEE AND THE PLEDGOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT WHICH IT MAY HAVE TO A TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED HEREON, OR ARISING
OUT OF, UNDER OR IN ANY WAY CONNECTED WITH THE DEALINGS BETWEEN PLEDGEE AND
PLEDGOR, THIS PLEDGE AND ESCROW AGREEMENT OR ANY DOCUMENT EXECUTED IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Pledge Agreement
as of the date first above written.

MOBI VENTURES, INC.

By: ________________________________________________
Name:   Peter Åhman
Title:     President

TRAFALGAR CAPITAL SPECIALIZED
INVESTMENT FUND, LUXEMBOURG

By:        Trafalgar Capital Sarl
Its:        General Partner

By: ________________________________________________
Name:   Andrew Garai
Title:      Chairman of the Board

JAMES G. DODRILL II, P.A.

By: ________________________________________________
Name:   James Dodrill, Esq.
Title:     President

--------------------------------------------------------------------------------

SCHEDULE I

SCHEDULE OF BUYERS

        Address/Facsimile   Amount of Name   Signature   Number of Buyer  
Subscription         8-10 Rue Mathias Hardt     Trafalgar Capital Specialized  
By: Trafalgar Capital Sarl   BP 3023   $ 2,000,000 Investment Fund, Luxembourg  
Its: General Partner   L-1030 Luxembourg             Facsimile:            
011-44-207-405-0161         By: _____________________________   and        
Name: Andrew Garai   001-786-323-1651         Its: Chairman of the Board        

Buyer’s Counsel:

James G. Dodrill II, P.A.
5800 Hamilton Way
Boca Raton, FL 33496
Telephone: (561) 862-0529
Facsimile: (561) 892-7787

--------------------------------------------------------------------------------

FORM OF SECURED CONVERTIBLE REDEEMABLE DEBENTURE

--------------------------------------------------------------------------------



THIS SECURED DEBENTURE (THE “SECURITIES”) HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

SECURED CONVERTIBLE REDEEMABLE DEBENTURE

MOBIVENTURES, INC.

March 31, 2008

No. MV - 1 US$2,000,000

          This Secured Convertible Redeemable Debenture (the “Debenture”) is
issued on March 31, 2008 (the “Closing Date”) by MobiVentures, Inc. a Nevada
corporation (the “Company”), to Trafalgar Capital Specialized Investment Fund,
Luxembourg (together with its permitted successors and assigns, the “Holder”)
pursuant to exemptions from registration under the Securities Act of 1933, as
amended.

ARTICLE I.

          Section 1.01                Principal and Interest. For value
received, the Company hereby promises to pay to the order of the Holder on March
31, 2010 in lawful money of the United States of America and in immediately
available funds the unpaid principal sum of Two Million U.S. Dollars
(US$2,000,000) together with interest on the unpaid principal of this Debenture
at the rate of: (a) ten percent (10%) per annum compounded monthly from the date
hereof until repaid. Interest shall be computed on the basis of a 360-day year
and the actual days elapsed and the Holder shall deduct the first two (2)
interest payments at the Closing (as defined in the Securities Purchase
Agreement).

          Section 1.02                Optional Conversion. The Holder is
entitled, at its option, to convert, and sell on the same day or at any
subsequent time, at any time when the Company’s common stock par value US$0.001
per share (“Common Stock”) is trading at or above the Conversion Price and from
time to time, until payment in full of this Debenture, all or any part of the
principal amount of the Debenture, plus accrued interest, into shares (the

--------------------------------------------------------------------------------

“Conversion Shares”) of the Common Stock, at the price per share equal to
$0.0875 (the “Conversion Price”). No fraction of shares or scrip representing
fractions of shares will be issued on conversion, but the number of shares
issuable shall be rounded to the nearest whole share. To convert this Debenture,
the Holder hereof shall deliver written notice thereof, substantially in the
form of Exhibit “A” to this Debenture, with appropriate insertions (the
“Conversion Notice”), to the Company at its address as set forth herein. The
date upon which the conversion shall be effective (the “Conversion Date”) shall
be deemed to be the date set forth in the Conversion Notice. Upon the Holder
converting any of this Debenture into Common Stock or the Company redeeming any
of this Debenture as provided herein, the principal amount owed under this
Debenture shall be reduced by the principal amount so converted or redeemed.
Additionally, whenever the monthly installment due pursuant to the Mandatory
Redemption provisions of Section 1.05 hereof is not paid within five (5) days of
the due date of such payment (unless such obligation has been suspended under
the terms of Section 1.05), the Holder shall have the right to convert this
Debenture at an amount equal to eighty-five percent (85%) of the lowest daily
closing bid price of the Company’s Common Stock, as quoted by Bloomberg, LP, for
the ten (10) trading days immediately preceding the Conversion Date. In no event
shall the Holder be entitled to convert this Debenture for a number of shares of
Common Stock in excess of that number of shares of Common Stock which, upon
giving effect to such conversion, would cause the aggregate number of shares of
Common Stock beneficially owned by the Holder and its affiliates to exceed 4.99%
of the outstanding shares of the Common Stock following such conversion.

          Section 1.03                Reservation of Common Stock. The Company
shall reserve and keep available out of its authorized but unissued shares of
Common Stock, solely for the purpose of effecting the conversion of this
Debenture, such number of shares of Common Stock as shall from time to time be
sufficient to effect such conversion, based upon the Conversion Price. If at any
time the Company does not have a sufficient number of Conversion Shares
authorized and available, then the Company shall file a preliminary proxy
statement with the Securities and Exchange Commission within ten (10) business
day after such occurrence and shall call and hold a special meeting of its
stockholders as soon as practicable after such occurrence for the sole purpose
of increasing the number of authorized shares of Common Stock.

          Section 1.04                Optional Redemption. The Company may
redeem this Debenture, in whole or in part, at any time provided that the Common
Stock is trading below the Conversion Price by paying unpaid principal and
interest accrued to the date of such redemption and a fifteen percent (15%)
redemption premium on the amount redeemed.

          Section 1.05                Mandatory Redemption. Except as provided
in the final sentence of this Section (during which time the Company’s
obligation to redeem this Debenture is suspended), the Company shall begin
redeeming on this Debenture monthly beginning on the one (1) month anniversary
following the Closing (each date, as well as the date of any Optional Redemption
pursuant to Section 1.04 , a “Redemption Date”) by making equal payments over
the remaining term of this Debenture by the Company making equal monthly
principal and interest payments at a fifteen percent (15%) redemption premium on
the principal redeemed each month as set out in Exhibit B. The Company may not
redeem this Debenture at any time when the Common Stock is trading at or above
the Conversion Price unless the Holder

2

--------------------------------------------------------------------------------

notifies the Company on or prior to the date for such redemption that it is not
utilizing its rights of conversion. Notwithstanding the restriction on
redemption contained in the immediately preceeding sentence, in the occurrence
of any event that results or will result in Pure Promoter not being owned by the
Company, prior to the transfer of Pure Promoter, the Company shall redeem all
outstanding principal and unpaid interest on this Debenture at a fifteen percent
(15%) redemption premium on the principal redeemed.

          Section 1.06                Interest Payments. Holder shall deduct the
first two (2) interest payments at the First Closing At the time such interest
is payable, the Holder, in its sole discretion, may elect to receive the
interest in cash (via wire transfer or certified funds) or in the form of Common
Stock. In the event of default, as described in Article III Section 3.01
hereunder, the Holder may elect that the interest be paid in cash (via wire
transfer or certified funds) or in the form of Common Stock. If paid in the form
of Common Stock, the amount of stock to be issued will be calculated as follows:
the value of the stock shall be the Closing Bid Price on the date the interest
payment is due. A number of shares of Common Stock with a value equal to the
amount of interest due shall be issued. No fractional shares will be issued;
therefore, in the event that the value of the Common Stock per share does not
equal the total interest due, the Company will pay the balance in cash.

          Section 1.07                Paying Agent and Registrar. Initially, the
Company will act as paying agent and registrar. The Company may change any
paying agent, registrar, or Company-registrar by giving the Holder not less than
ten (10) business days’ written notice of its election to do so, specifying the
name, address, telephone number and facsimile number of the paying agent or
registrar. The Company may act in any such capacity.

          Section 1.08                Secured Nature of Debenture. This
Debenture is secured by all of the assets and property of the Company and its
subsidiaries as set forth on Exhibit A to the Security Agreement dated the date
hereof between the Company and the Holder (the “Security Agreement”). As set
forth in the Security Agreement, Holder’s security interest shall terminate upon
the occurrence of an Expiration Event as defined in the Security Agreement.

          Section 1.08                Currency Exchange Rate Protections.

           (a)      “Closing Date Exchange Rate” means the Euro to US dollar
spot exchange rate as converted by the Holder’s Custodian on the date funds are
transferred into escrow.

          (b)      “Repayment Exchange Rate” means in relation to each date of a
Conversion or Redemption , the Euro to US dollar spot exchange rate as quoted by
Bloomberg or Proquote on such date.

          (c)      If on the date of any Conversion Notice, the Repayment
Exchange Rate is more than the Closing Date Exchange Rate then the number of
Shares to be issued shall be increased by the same percentage as results from
dividing the Repayment Exchange Rate by the relevant Closing Date Exchange Rate.
By way of example, if the number of Shares to be issued in respect of a
particular Conversion Notice would, but for this Section 1.08, be 1,000 and if
the Closing Date Exchange Rate is 1.75 and the relevant Repayment Exchange Rate
is 1.80, then 1,029 Shares will be issued in relation to that

3

--------------------------------------------------------------------------------

Conversion Notice, as the case may be. For the avoidance of doubt, the formula
for such calculation, by way of example for this Section 1.08, equals ((1.80
/1.75) -1)*1000 = 29 additional shares.

          (d)      If on any Redemption Date, the Cash Payment Date Exchange
Rate, as defined below is more than the Closing Date Exchange Rate then the
amount of cash required to satisfy the amounts due at such time shall be
increased by the same percentage as results from dividing the Cash Payment Date
Exchange Rate by the relevant Closing Date Exchange Rate. “Cash Payment Date
Exchange Rate” means in relation to each Redemption Date the Euro to US dollar
spot exchange rate as quoted by Bloomberg or Proquote on such date. By way of
example, if the amount of cash required to repay all amounts due on such date
would, but for this Section 1.08, be $1,000 and if the Closing Date Exchange
Rate is 1.75 and the relevant Repayment Date Exchange Rate is 1.80 then the
amount of cash from the Cash Payment required to repay all amounts due on such
date will be $1,028.57. For the avoidance of doubt, the formula for such
calculation, by way of example for this Section 1.08, equals ((180/1.75)
-1)*$1000 = $28.57 additional dollars.

ARTICLE II.

          Section 2.01                Amendments and Waiver of Default. The
Debenture may not be amended without the written consent of both the Holder and
the Company. Notwithstanding the above, without the consent of the Holder, the
Debenture may be amended to cure any ambiguity, defect or inconsistency, or to
provide for assumption of the Company obligations to the Holder.

ARTICLE III.

          Section 3.01                Events of Default. An Event of Default is
defined as follows: (a) failure by the Company to pay amounts due hereunder
within fifteen (15) days of the date of maturity of this Debenture, (b) after
the Registration Statement required by the Registration Rights Agreement has
been declared effective, failure by the Company’s transfer agent to issue freely
tradeable Common Stock (including Common Stock tradeable under Rule 144) to the
Holder within five (5) days of the Company’s receipt of a Notice of Exercise
from Holder; (c) failure by the Company for ten (10) days after notice to it to
comply with any of its other agreements in the Debenture; (d) events of
bankruptcy or insolvency or (e) a breach by the Company of its obligations under
the Securities Purchase Agreement which is not cured by the Company within ten
(10) days after receipt of written notice thereof, (f) a breach by the Company
of any of the Covenants under the Securities Purchase Agreement. Upon the
occurrence of an Event of Default, the Holder may, in its sole discretion,
accelerate full repayment of all debentures outstanding and accrued interest
thereon or may, notwithstanding any limitations contained in this Debenture
and/or the Securities Purchase Agreement dated the date hereof between the
Company and Trafalgar Capital Specialized Investment Fund, Luxembourg (the
“Securities Purchase Agreement”).

4

--------------------------------------------------------------------------------

          Section 3.02                Failure to Issue Unrestricted Common
Stock. As indicated in Article III Section 3.01, a breach by the Company of its
obligations under the Securities Purchase Agreement shall be deemed an Event of
Default, which if not cured within ten (10) days, shall entitle the Holder to
accelerate full repayment of the Debentures together with accrued interest
thereon or, notwithstanding any limitations contained in this Debenture and/or
the Securities Purchase Agreement, to convert all amounts outstanding under the
Debentures together with accrued interest thereon into shares of Common Stock
pursuant to Section 1.02 herein. The Company acknowledges that failure to honor
a Notice of Conversion except as set forth herein, shall cause irreparable harm
to the Holder.

          Section 3.03                Re-issuance of Debenture. When the Holder
elects to convert a part of the Debenture, then the Company shall reissue a new
Debenture in the same form as this Debenture to reflect the new principal
amount. Upon Company’s request, Holder shall surrender this Debenture prior to
the issuance of such new Debenture.

ARTICLE IV.

          Section 4.01                [Reserved]

ARTICLE V.

          Section 5.01                Anti-dilution. In the event that the
Company shall at any time subdivide the outstanding shares of Common Stock, or
shall issue a stock dividend on the outstanding Common Stock, the Conversion
Price in effect immediately prior to such subdivision or the issuance of such
dividend shall be proportionately decreased, and in the event that the Company
shall at any time combine the outstanding shares of Common Stock, the Conversion
Price in effect immediately prior to such combination shall be proportionately
increased, effective at the close of business on the date of such subdivision,
dividend or combination as the case may be.

          Section 5.02                Consent of Holder to Sell Capital Stock,
Incur Debt or Grant Security Interests. Except for the Securities Purchase
Agreement dated the date hereof between the Company and Trafalgar Capital
Specialized Investment Fund, Luxembourg, so long as any of the principal of or
interest on this Debenture remains unpaid, the Company shall not, without the
prior consent of the Holder, issue or sell (i) any Common Stock or Preferred
Stock without consideration or for a consideration per share less than the bid
price of the Common Stock determined immediately prior to its issuance, (ii)
issue or sell any Preferred Stock, warrant, option, right, contract, call, or
other security or instrument granting the holder thereof the right to acquire
Common Stock without consideration or for a consideration per share less than
such Common Stock’s bid price value determined immediately prior to its
issuance, (iii) enter into any security instrument granting the holder a
security interest in any of the assets of the Company, (iv) file any
registration statement on Form S-8, or (v) incur any additional debt or permit
any subsidiary of the Company to incur any additional debt without the Holder’s
prior written consent.

5

--------------------------------------------------------------------------------

ARTICLE VI.

          Section 6.01                Notice. Notices regarding this Debenture
shall be sent to the parties at the following addresses, unless a party notifies
the other parties, in writing, of a change of address:

If to the Company, to: MobiVentures, Inc.   Sunnyside   Brinkworth   Chippenham
  Wiltshire   SN15 5BY   England   Attention: Mr. Peter Åhman, President  
Telephone: +358 40 5514177   Facsimile: +44 8452 991729     With a copy to: Lang
Michener LLP   Royal Centre, 1055 West Georgia Stree, Suite 1500   PO Box 11117
  Vancouver, VC Canada V6E 4N7   Attention: Michael H. Taylor   Telephone:
604-691-7410   Facsimile: 604-893-2669     If to the Holder: Trafalgar Capital
Specialized Investment Fund   8-10 Rue Mathias Hardt   BP 3023   L-1030
Luxembourg   Attention:        Andrew Garai, Chairman of the Board of  
Facsimile:          011-44-207-405-0161 and  
                           001-786-323-1651     With a copy to: James G. Dodrill
II, P.A.   5800 Hamilton Way   Boca Raton, FL 33496   Attention:        James
Dodrill, Esq.   Telephone:       (561) 862-0529   Facsimile:          (561)
892-7787

          Section 6.02                Governing Law. This Debenture shall be
deemed to be made under and shall be construed in accordance with the laws of
the State of Florida without giving effect to the principals of conflict of laws
thereof. Each of the parties consents to the jurisdiction of the U.S. District
Court sitting in the Southern District of the State of Florida or the state
courts of the State of Florida sitting in Broward County, Florida in connection
with any dispute arising under this Debenture and hereby waives, to the maximum
extent permitted by

6

--------------------------------------------------------------------------------

law, any objection, including any objection based on forum non conveniens to the
bringing of any such proceeding in such jurisdictions.

          Section 6.03                Severability. The invalidity of any of the
provisions of this Debenture shall not invalidate or otherwise affect any of the
other provisions of this Debenture, which shall remain in full force and effect.

          Section 6.04                Entire Agreement and Amendments. This
Debenture represents the entire agreement between the parties hereto with
respect to the subject matter hereof and there are no representations,
warranties or commitments, except as set forth herein. This Debenture may be
amended only by an instrument in writing executed by the parties hereto.

          Section 6.05                Counterparts. This Debenture may be
executed in multiple counterparts, each of which shall be an original, but all
of which shall be deemed to constitute on instrument.

          IN WITNESS WHEREOF, with the intent to be legally bound hereby, the
Company as executed this Debenture as of the date first written above.

MOBIVENTURES, INC.

By: ________________________________________________
Name:    Peter Åhman
Title:      President

7

--------------------------------------------------------------------------------

EXHIBIT “A”

NOTICE OF CONVERSION

(To be executed by the Holder in order to Convert the Debenture)

TO:

          The undersigned hereby irrevocably elects to convert US$
________________________________________________ of the principal amount of the
above Debenture into Shares of Common Stock of MobiVentures, Inc., according to
the conditions stated therein, as of the Conversion Date written below.

Conversion Date:           Applicable Conversion Price:           Signature:    
      Name:           Address:           Amount to be converted: US$      
Amount of Debenture   unconverted: US$       Conversion Price per share: US$    
  Number of shares of Common   Stock to be issued:         Please issue the
shares of   Common Stock in the following   name and to the following    
address:           Issue to:           Authorized Signature:           Name:    
      Title:           Phone Number:           Broker DTC Participant Code:    
      Account Number:    

A-1

--------------------------------------------------------------------------------